                                         Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 1 of 47




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12     FERRARO FAMILY FOUNDATION, INC.                     Case No. 19-CV-01372-LHK
Northern District of California




                                         and JAMES L. FERRARO, on behalf of
 United States District Court




                                  13     themselves and all others similarly situated,       ORDER GRANTING WITH LEAVE TO
                                                        Plaintiffs,                          AMEND DEFENDANTS’ MOTION TO
                                  14                                                         DISMISS PLAINTIFFS’ SECOND
                                                 v.                                          AMENDED COMPLANT
                                  15
                                  16     CORCEPT THERAPEUTICS
                                         INCORPORATED, JOSEPH K.
                                  17     BELANOFF, CHARLES ROBB, and SEAN
                                         MADUCK,
                                  18
                                                        Defendants.
                                  19
                                  20          This case is a putative securities class action against Corcept Therapeutics Incorporated
                                  21   (“Corcept”); its Chief Executive Officer, Joseph K. Belanoff; its Chief Financial Officer, Charles
                                  22   Robb; and its Vice President of Commercial Sean Maduck (collectively, “Defendants”). Lead
                                  23   Plaintiff Ferraro Family Foundation, Inc. and James L. Ferraro (“Plaintiffs”) bring this suit on
                                  24   behalf of “all other persons similarly situated who purchased or otherwise acquired Corcept
                                  25   securities between August 2, 2017 and January 31, 2019, inclusive (the ‘Class Period’).” Second
                                  26   Amended Complaint, at 5, ECF No. 100–1 (“SAC”).
                                  27
                                                                                         1
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                         Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 2 of 47




                                   1          Before the Court is Defendants’ Motion to Dismiss. ECF No. 105 (“Mot.”). Having

                                   2   considered the submissions of the parties, the relevant law, and the record in this case, the Court

                                   3   GRANTS Defendants’ motion to dismiss with leave to amend.

                                   4   I. BACKGROUND
                                   5      A. Factual Background

                                   6          Defendant Corcept Therapeutics Incorporated (“Corcept”) “is a pharmaceutical company

                                   7   engaged in the development and commercialization of drugs that treat severe metabolic, oncologic

                                   8   and psychiatric disorders by modulating the effects of the hormone cortisol.” SAC ¶ 36.

                                   9   Defendant Joseph K. Belanoff is a co-founder of Corcept, and has served as Chief Executive

                                  10   Officer and Director of Corcept since 1999, and President of Corcept since 2014. Id. ¶ 37.

                                  11   Defendant Charles Robb has been Corcept’s Chief Financial Officer since 2011. Id. ¶ 38.

                                  12   Defendant Sean Maduck was Corcept’s Vice President of Sales and Marketing from 2012 to 2016
Northern District of California
 United States District Court




                                  13   and Corcept’s Senior Vice President of Commercial since 2016. Id. ¶ 39.

                                  14          1. Orphan Drug Designation and FDA Approval

                                  15          In July of 2007, the Food and Drug Administration (“FDA”) granted Corcept orphan drug

                                  16   designation for its mifepristone drug, Korlym, which treats endogenous Cushing Syndrome. This

                                  17   designation conferred Corcept with market exclusivity, among other benefits, under the Orphan

                                  18   Drug Act of 1983. Id. ¶ 53. In April of 2011, Corcept submitted a New Drug Application

                                  19   (“NDA”) for Korlym to the FDA. Id. ¶ 68. In February of 2012, the FDA approved the use of

                                  20   Korlym “to treat Endogenous Cushing Syndrome in patients with hyperglycemia who have type 2

                                  21   diabetes or glucose intolerance and who have failed or are ineligible for surgery.” Id. ¶ 69.

                                  22   Korlym is approved only to treat endogenous Cushing Syndrome and currently generates 100% of

                                  23   Corcept’s revenue. Id. ¶ 57. There are two types of Cushing Syndrome, exogenous and

                                  24   endogenous. Endogenous Cushing Syndrome is far more rare, and treatment requires surgery,

                                  25   radiation, or medications. Id. ¶ 55. Treatment is usually provided by an endocrinologist: a

                                  26   physician who specializes in conditions that affect the body’s adrenals and other glands. There are

                                  27
                                                                                         2
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                         Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 3 of 47




                                   1   an estimated 20,000 people in the United States with Cushing’s Syndrome. Id. ¶ 61.

                                   2          When it approved Corcept’s NDA for Korlym, the FDA required Corcept to “‘establish a

                                   3   distribution program through a central pharmacy’ where ‘physicians can submit their prescriptions

                                   4   . . . to have Korlym delivered directly to the patient.’” Id. ¶ 106 (quoting from FDA’s summary

                                   5   review). Corcept entered into an agreement with Dohmen Life Sciences Services, LLC

                                   6   (“Dohmen”) in May of 2013 to provide this service. Id. ¶ 109. Per the terms of the service

                                   7   agreement, Dohmen distributed Korlym to patients and recorded inventory levels. Id. ¶ 113.

                                   8   Dohmen was also responsible for providing Corcept with a monthly itemized invoice for services

                                   9   provided and six financial reports each day. Id. ¶ 114.

                                  10          2. Corcept’s Expiring Market Exclusivity
                                  11          Due to Korlym’s Orphan Drug Designation, Corcept had seven years of market exclusivity

                                  12   for Korlym, which expired in February of 2019. Id. ¶ 122. Plaintiffs allege that due to Korlym’s
Northern District of California
 United States District Court




                                  13   expiring market exclusivity, which would bring inexpensive generics onto the market, Defendants

                                  14   began to push “off-label” use of Korlym to physicians in order to generate revenue in order to

                                  15   sustain Corcept until its next drug could be developed. Id. ¶ 119. Corcept reported in its

                                  16   December 31, 2017 10-K and June 30, 2019 10-Q filings with the Securities and Exchange

                                  17   Commission (“SEC”) that other pharmaceutical companies had applied for FDA approval to

                                  18   manufacture generic versions of Korlym. Id. ¶¶ 122–123.

                                  19          Plaintiffs allege that in reaction to this looming loss of market exclusivity, Defendants

                                  20   began to aggressively market Korlym to endocrinologists. When that proved insufficient,

                                  21   Defendants began to market Korlym to “non-Specialist Endocrinologists and Primary Care

                                  22   Physicians.” Id. ¶ 130. Plaintiffs also allege that Defendants ended their specialty pharmacy

                                  23   agreement with Dohmen, and entered into a new specialty pharmacy agreement with Optime Care,

                                  24   LLC (“Optime”), in order to better conduct this new marketing campaign for Korlym. Id. ¶ 132.

                                  25   Optime’s co-founders and CFO are all former Dohmen employees. Id. ¶ 133. Plaintiffs allege

                                  26   that the service agreement between Corcept and Optime was structured in such a way as to allow

                                  27
                                                                                        3
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                         Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 4 of 47




                                   1   Corcept to “exert control of Optime, treating Optime as its ministerial arm while providing strict-

                                   2   day-to-day oversight on any project it sees fit.” Id. ¶ 141.

                                   3          In order to market Korlym, Plaintiffs allege that Corcept makes payments to physicians to

                                   4   promote awareness and adoption of Korlym. Although Plaintiffs generally use the broad term

                                   5   “payments” when discussing Corcept’s marketing practices, it appears that there are at least three

                                   6   forms of payments to which Plaintiffs are referring. One is essentially reimbursement for food

                                   7   and beverage expenses incurred at informal dinners that physicians can hold to discuss their use of

                                   8   Korlym with other medical professionals. See Id. ¶ 241. Another form of payment is “honoraria

                                   9   payments.” Plaintiffs allege that these honoraria payments are “largely comprised of payments

                                  10   made to high-prescribing physicians to host informal marketing sessions or roundtable discussions

                                  11   (usually over dinner) at which the paid physician plays the role of Company spokesperson.” Id. ¶

                                  12   248. Finally there are “consulting fees.” Plaintiffs distinguish honoraria payments from
Northern District of California
 United States District Court




                                  13   consulting fees by explaining that honoraria payments “are generally reserved for a one-time short

                                  14   duration activity” and “are generally provided for services which custom prohibits a price from

                                  15   being set.” Id. ¶ 242. When Plaintiffs refer to “payments to physicians,” it is usually not clear

                                  16   which of these three kinds of payments they mean. At certain points in the SAC Plaintiffs specify

                                  17   the form of payment, but often Plaintiffs do not.

                                  18          Regardless of the specific form that these payments took, Plaintiffs allege that Corcept

                                  19   transitioned from making payments primarily to the small number of endocrinologists who

                                  20   specialize in Cushing’s Syndrome to non-specialist endocrinologists and primary care physicians.

                                  21   Id. ¶¶ 169–170. In 2013, for example, of the 298 physicians that Corcept made payments to, 203

                                  22   were endocrinologists. Id. ¶ 167. In 2018, by contrast, 2438 physicians received payments from

                                  23   Corcept, of which only 1072 were endocrinologists. Id. ¶ 168. Plaintiffs point to a series of other

                                  24   changes in the composition and distribution of physician payments that they allege support this

                                  25   general trend. Id. ¶¶ 167–176. Plaintiffs allege that this increase illustrates Defendants’ campaign

                                  26   to target non-specialist endocrinologists and primary care physicians. Id. ¶ 168. This approach

                                  27
                                                                                           4
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                         Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 5 of 47




                                   1   was vital to increasing Korlym’s revenue, Plaintiff argue, because non-specialist endocrinologists

                                   2   and primary care physicians were perceived by Corcept as “unlikely to have the same in-depth

                                   3   understanding of endogenous Cushing’s Syndrome as Specialist Endocrinologists” and thus

                                   4   “would be more susceptible to prescribing Korlym as a first-line therapy, even in preference to

                                   5   surgical intervention.” Id. ¶ 178.

                                   6          3. Corcept’s Alleged Off-Label Marketing Scheme
                                   7          Plaintiffs allege that the growth of Korlym’s sales was also driven in large part by an

                                   8   illegal off-label marketing scheme. Id. ¶ 11. As background, the FDA approves a drug or medical

                                   9   device for specific uses, sometimes referred to as “on-label” uses. See 21 U.S.C. §§ 355(d),

                                  10   360e(e)(1)(A). Once the product is approved, physicians may also prescribe the product for “off-

                                  11   label” uses, meaning uses not approved by the FDA. See In re Gilead Sciences. Sec. Litig., 536

                                  12   F.3d 1049, 1051 (9th Cir. 2008). Nonetheless, under current FDA regulations, “pharmaceutical
Northern District of California
 United States District Court




                                  13   manufacturers are generally prohibited from promoting off-label uses of their products if the off-

                                  14   label marketing is false or misleading, or if it evidences that a drug is intended for such off-label

                                  15   use and is therefore ‘misbranded.’” Polansky v. Pfizer, Inc., 822 F.3d 613, 615 (2d Cir. 2016)

                                  16   (citing 21 C.F.R. § 201.128).

                                  17          Relying on ten physician confidential witnesses (“CWs 1–10”) and Plaintiffs’ Expert

                                  18   (“PE”), Plaintiffs allege that Corcept began to aggressively market Korlym for off-label use, both

                                  19   as a treatment for “those with possible endogenous Cushing’s Syndrome (but without a confirmed

                                  20   diagnoses)” and for “patients with a general Cushingoid appearance, Subclinical Cushing’s

                                  21   Syndrome, purported ‘Pre-Cushing’s,’ poorly controlled diabetes, obesity, and to ‘pre-treat’

                                  22   patients with adrenal masses with Korlym prior to surgery.” Id. ¶ 179. Marketing Korlym in this

                                  23   manner constitutes an off-label promotion, Plaintiffs argue, because it markets Korlym “as a first-

                                  24   line treatment option for each of these non-approved ailments and for use as a diagnostic tool for

                                  25   Cushing’s Syndrome.” Id. ¶ 180.

                                  26          Plaintiffs allege that “Corcept’s sales representatives [] employ[ed] a uniform, off-label

                                  27
                                                                                          5
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                         Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 6 of 47




                                   1   marketing pitch in every Corcept sales region across the country instructing physicians to use

                                   2   Korlym as a ‘diagnostic tool’ to diagnose patients, with no further testing to confirm the

                                   3   endogenous Cushing Syndrome Diagnosis.” Id. ¶ 181. Plaintiffs further allege that Corcept sales

                                   4   representatives instructed CWs to screen for Cushing’s Syndrome with a single 1-mg overnight

                                   5   Dexamethasone suppression test (“DST”), which Plaintiffs allege is an off-label use of Korlym

                                   6   because “DST is unreliable as a standalone test for diagnosing Cushing’s Syndrome.” Id. ¶¶ 12–

                                   7   14.

                                   8          Plaintiffs provide examples of this alleged off-label marketing scheme for each of their ten

                                   9   CWs. Id. ¶¶ 183–223. These physician CWs statements are described in turn:
                                             • CW1 describes a Corcept sales representative who visited CW1’s office frequently
                                  10
                                                 between 2017 and 2019, and who told CW1 “to use the single 1-mg overnight
                                  11             Dexamethasone suppression test on patients and if the result was even close to positive,
                                                 to start the patient on Korlym immediately.” Id. ¶ 183. CWI also recalls attending a
                                  12             dinner talk by a local internal medicine physician who had received $80,000 in
Northern District of California




                                                 honoraria payments from Corcept in 2017 and 2018. CW1 recalls that the physician
 United States District Court




                                  13             “claimed he was using Korlym as a means to reduce high doses of insulin required for
                                                 treatment of patients’ diabetes and, by reducing the dose of insulin, Korlym helped
                                  14
                                                 patients lose weight.” Id. ¶ 184. The SAC does not allege any further details about
                                  15             CW1’s identity or professional status.
                                             • CW2, “a family medicine physician from Oklahoma,” recalls a Corcept sales
                                  16             representative coming into CW2’s office beginning in 2018. CW2 recalls the sales
                                                 representative advising CW2 to look for patients with poorly controlled diabetes who
                                  17             were obese and had hypertension, and to perform a DST on those patients. The sales
                                  18             representative told CW2 that if “the DST was positive, then CW2 should immediately
                                                 start the patients on Korlym.” Id. ¶ 185. CW2 also recalls being instructed by the sales
                                  19             representative to “’close [CW2’s] eyes’ and not just look for physical symptoms of
                                                 Cushing’s Syndrome because ‘anyone could have it.’” Id. ¶ 186. “CW2 recalls
                                  20             prescribing Korlym to two patients based on the Corcept rep’s off-label marketing
                                                 message.” Id. ¶ 188.
                                  21
                                             • CW3, “an Endocrinologist practicing in Nebraska for over 15 years,” recalls a Corcept
                                  22             sales representative visiting the office between 2017 and 2018 who recommended “that
                                                 CW3 should test all of CW3’s type 2 diabetes patients with a DST and if the DST was
                                  23             positive or in the gray area, to start treating the patient with Korlym.” Id. ¶ 191. CW3
                                                 recalls that in late 2018 or early 2019, the sales representative began “recommending
                                  24             CW3 use Korlym ‘proactively’ to ‘pre-treat’ patients with adrenal masses, prior to
                                                 surgery.” Id. ¶ 193.
                                  25
                                             • CW4, “an Endocrinologist practicing in Pennsylvania for over 15 years,” recalls being
                                  26             visited by a Corcept sales representative from September 2019 until February 2020
                                                 who “promot[ed] using a single DST on obese diabetic patients and then, if the DST
                                  27
                                                                                        6
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                         Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 7 of 47




                                                  was positive or in the grey area, to start the patient on Korlym.” Id. ¶ 196. The sales
                                   1              representative further pushed this marketing of Korlym at other events CW4 attended
                                   2              in February of 2020. Id. ¶ 200.
                                              •   CW5, “an Endocrinologist from New York practicing for over 10 years,” had similar
                                   3              experiences with the same sales representative between 2017 and 2018. CW5 recalls
                                                  that the sales representative “instructed CW5 to use a single DST on CW5’s patients
                                   4              suffering from diabetes and/or obesity,” and “if the test was even borderline then to put
                                                  the patients on Korlym.” Id. ¶ 202.
                                   5
                                              •   CW6, “an Endocrinologist practicing in West Virginia with over 20 years experience,”
                                   6              described a Corcept sales representative telling CW6 “to use Korlym as a diagnostic
                                                  tool to confirm a Cushing’s diagnosis after a single mildly abnormal DST.” Id. ¶ 204.
                                   7              These conversations took place between the summer of 2019 and October of 2019.
                                                  After CW6 complained about this conduct, a regional sales manager from Corcept
                                   8              visited CW6’s office to “explain[] to CW6 that the sales rep.’s marketing was
                                   9              purportedly consistent with the Korlym FDA-approved label.” Id. ¶ 204.
                                              •   CW7, “an Endocrinologist from New York, practicing for over 6 years,” was visited
                                  10              by a Corcept sales representative for several years. The sales representative told CW7
                                                  to “use DST as a diagnostic tool” and to use “Korlym as a ‘bridge’ for those awaiting
                                  11              surgery.” Id. ¶ 206. The sales representative also provided CW7 with DST samples
                                                  and offered to fill out insurance paperwork to get Korlym approved. Id. ¶ 207.
                                  12
                                              •   CW8, “an Endocrinologist from Texas practicing for over nine years,” recalls that
Northern District of California
 United States District Court




                                  13              beginning in 2016 or early 2017, a Corcept sales representative began “to focus on
                                                  trying to get CW8 to screen all diabetic and obese patients with the DST,” and if the
                                  14              result was positive, to put the patient on Korlym. Id. ¶ 210. CW8 recalls the sales
                                                  representative also “inserting case studies into promotional materials that also
                                  15              promoted Korlym for off-label use.” Id. ¶ 214.
                                  16          •   CW9, “an Endocrinologist from Ohio practicing for over twenty years,” recalls a sales
                                                  representative who instructed CW9 “to test obese and diabetic patients with a single
                                  17              DST and if the test result was even borderline positive, to put the patient on Korlym
                                                  right away.” Id. ¶ 215. The sales representative also suggested using Korlym “as a
                                  18              bridge to surgery.” Id. ¶ 217.
                                              •   CW10, “a family medicine physician from California practicing for over 20 years,”
                                  19
                                                  recalls that a Corcept sales representative visited CW10’s office between March 2017
                                  20              and October 2017. Id. ¶ 219. The sales representative “essentially promoted Korlym
                                                  as the new treatment for diabetes,” and “told CW10 to test CW10’s obese and/or
                                  21              diabetic patients with a single DST and if it was even borderline positive to
                                                  immediately prescribe Korlym.” Id. ¶ 220. CW10 also recalls the sales representative
                                  22              “giving CW10 a tear sheet that promoted Korlym as a front line therapy for diabetic
                                                  patients.” Id.
                                  23
                                              Plaintiffs allege that this off-label marketing scheme, targeted at non-specialist
                                  24
                                       endocrinologists, materially contributed to Corcept’s revenue. For example, Plaintiffs allege that
                                  25
                                       revenue from “non-Specialists Endocrinologists, i.e. community based endocrinologists, internists,
                                  26
                                       family medicine physicians etc., increased 1,396.88% from 2014 to 2017.” Id. ¶ 234.
                                  27
                                                                                         7
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                         Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 8 of 47




                                   1            However, Plaintiffs also allege that insurance providers suspected that there were a

                                   2   growing number of off-label prescriptions of Korlym, and so insurers tightened their requirements

                                   3   for approving Korlym, beginning in 2018. Plaintiffs allege that insurers who tightened their

                                   4   review process for Korlym include Blue Cross / Blue Shield of South Carolina; Independence

                                   5   Blue Cross of Philadelphia; Highmark Blue Cross / Blue Shield of Pittsburgh; and the Oklahoma

                                   6   Health Care Authority. Id. ¶¶ 264–272. Plaintiffs allege that as a result of these changes to

                                   7   Korlym’s prescription approval process by various private insurance companies, “[a]fter posting

                                   8   quarter over quarter revenue growth of at least 75% in each of the first four quarters with Optime

                                   9   as its specialty pharmacy, Corcept’s third quarter revenue growth in Q3 2018 was just 50.7%.” Id.

                                  10   ¶ 273.

                                  11            4. Defendants’ Alleged Materially False and Misleading Statements
                                  12            Plaintiffs allege that throughout the Class Period, Defendants made 37 false or misleading
Northern District of California
 United States District Court




                                  13   statements. Id. ¶ 274; Exhibit A: Statements Alleged to Have Been False and Misleading, ECF

                                  14   No. 100-1 (“Ex. A”). Plaintiffs argue that Defendants’ false and misleading statements fall into

                                  15   seven categories: (1) the aim and outcome of Corcept’s physician education programs; (2) whether

                                  16   Corcept’s marketing was in line with the FDA-approved label for Korlym; (3) Corcept’s

                                  17   compliance with FDA regulations regarding off-label marketing; (4) the basis for Corcept’s

                                  18   revenue growth; (5) Corcept’s relationship to Optime, its specialty pharmacy; (6) the status of

                                  19   insurance reimbursements for Korlym; and (7) the percentage of patients who were prescribed

                                  20   Korlym for on-label use. Id. ¶ 275. These false or misleading statements were allegedly made in

                                  21   Defendants’ company press releases, SEC filings, and earning conference calls and presentations.

                                  22   Id. ¶ 275. Because Plaintiffs do not identify which statements fall into which categories, the Court

                                  23   has organized Defendants’ 37 statements from their false and misleading statement chart by

                                  24   category below, modifying slightly the categories and titles in order to try and group statements

                                  25   appropriately by topic. The Court cannot identify any statements directly related to Corcept’s

                                  26   relationship to Optime, its specialty pharmacy, so the Court omits that category entirely.

                                  27
                                                                                         8
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                         Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 9 of 47




                                                  a. Speaker and Education Programs (Statements # 1, 9, 16, 22, 28, 33, 35)
                                   1
                                              Plaintiffs allege that Defendants made the following statement in Corcept’s Form 10-Q,
                                   2
                                       filed with the SEC on August 2, 2017:
                                   3
                                              Because a large percentage of the people who suffer from Cushing’s Syndrome
                                   4          remain undiagnosed or are inadequately treated, we have developed and continue to
                                              refine and expand programs to educate the medical community and patients about
                                   5          diagnosis of this syndrome and to increase awareness regarding the role of cortisol
                                              modulators to treat the disease.
                                   6
                                       Id. Ex. A at 1. Plaintiffs allege that Defendants made this statement, or a nearly identical
                                   7
                                       statement, on six subsequent occasions. Id. at 20, 36, 51, 66, 77, 83.
                                   8
                                                  b. Marketing and Promotional Materials (# 2, 10, 17, 23, 29, 36)
                                   9
                                              Plaintiffs allege that Defendants made the following statement in Corcept’s Form 10-Q,
                                  10
                                       filed with the SEC on August 2, 2017:
                                  11
                                              In the United States, we market Korlym for treatment of hyperglycemia secondary
                                  12          to hypercortisolism in adult patients with endogenous Cushing’s Syndrome who
Northern District of California
 United States District Court




                                              have type 2 diabetes mellitus or glucose intolerance and have failed surgery or are
                                  13          not candidates for surgery and provide promotional materials and training programs
                                              to physicians regarding the use of Korlym for this indication.
                                  14
                                       Id. at 3. Plaintiffs allege that Defendants made this statement, or a nearly identical statement, on
                                  15
                                       five subsequent occasions. Id. at 22, 38, 53, 68, 85.
                                  16
                                                  c. Compliance with FDA-Regulations (# 3, 11, 18, 24, 30, 37)
                                  17
                                              Plaintiffs allege that Defendants made the following statement in Corcept’s Form 10-Q,
                                  18
                                       filed with the SEC on August 2, 2017: “Although we believe our marketing materials and training
                                  19
                                       programs for physicians do not constitute ‘off-label’ promotion of Korlym, the FDA may
                                  20
                                       disagree.” Id. at 6. Plaintiffs allege that Defendants made this statement, or a nearly identical
                                  21
                                       statement, on five subsequent occasions. Id. at 25, 41, 56, 71, 88.
                                  22
                                                  d. Screening and Increase in Diagnosis Rates (# 4, 7, 12, 14, 15, 21, 25, 32)
                                  23
                                              Plaintiffs allege that Defendants made the following statement in Corcept’s Company
                                  24
                                       Press Release on November 2, 2017: “More and more physicians recognize that Cushing’s
                                  25
                                       Syndrome sometimes goes undiagnosed and are screening more aggressively for the disease.
                                  26
                                       There is also growing awareness that, for many patients, cortisol modulation with Korlym is the
                                  27
                                                                                         9
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 10 of 47




                                   1   best medical treatment.” Id. at 8. Plaintiffs also allege that Defendants made this statement, or a

                                   2   similar statement, on seven subsequent occasions. Id. at 15, 27, 31, 34, 48, 58, 75.

                                   3                 e. Korlym Revenue and Sales Growth (# 5, 6, 8, 13, 19, 20, 26, 27, 31)
                                   4          Plaintiffs allege that Defendant Belanoff made the following statement in an earnings call

                                   5   on November 2, 2017:

                                   6          The strong growth in Korlym revenue . . . was sustained by the same trends in
                                              medical practice that I have described in previous calls: growing awareness amongst
                                   7          physicians of Korlym’s efficacy, the increasing frequency with which physicians are
                                              screening for and treating patients with hypercortisolism and our commercial
                                   8          organization[‘]s focus[] on the endocrinologists who treat most patients with
                                              hypercortisolism.
                                   9
                                       Id. at 10 (second and third alterations in original). Plaintiffs allege that Defendants made a similar
                                  10
                                       statement regarding the basis for Korlym’s growth on eight occasions. Ex. A at 12, 18, 29, 43, 46,
                                  11
                                       60, 63, 73.
                                  12
Northern District of California




                                                     f. Insurance Reimbursement and On-Label Use of Korlym (# 34)
 United States District Court




                                  13
                                              Plaintiffs allege that Defendant Maduck made the following statement in an earnings call
                                  14
                                       on November 1, 2018: “99% of our Korlym patients are on label – prescription, sorry, are on-label
                                  15
                                       and we continue to see favorable insurance reimbursement.” Id. at 80.
                                  16
                                              In sum, Plaintiffs allege 37 false and misleading statements by Defendants during the Class
                                  17
                                       Period. Plaintiffs allege that these statements were false and misleading because, contrary to
                                  18
                                       Defendants’ statements, Corcept was engaged in a company-wide off-label marketing scheme,
                                  19
                                       which targeted non-specialist endocrinologists and primary care physicians. SAC ¶ 29. Plaintiffs
                                  20
                                       further allege that Defendants’ statements were false and misleading because this off-label
                                  21
                                       marketing scheme was the true basis for Corcept’s revenue growth, and the marketing scheme
                                  22
                                       failed to comply with FDA regulations on the promotion of Korlym. Id.
                                  23
                                              5. Alleged Partial Disclosures
                                  24
                                              On January 25, 2019, the Southern Investigative Reporting Foundation (“SIRF”) released a
                                  25
                                       report “alleging that Corcept has been reimbursing physicians through honoraria payments in
                                  26
                                       exchange for them agreeing to prescribe Korlym for off-label uses in an effort to boost sales.” Id.
                                  27
                                                                                        10
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 11 of 47




                                   1   ¶ 276. The SIRF Report also questioned the prescription practices of several individual doctors;

                                   2   the rise in the number of deaths in patients using Korlym; and the geographic clustering of

                                   3   supposed endogenous Cushing diagnoses. Id. ¶¶ 276–280. Following the release of the SIRF

                                   4   Report, Corcept’s share price declined by $1.52 and closed the day of January 25, 2019 at $12.29.

                                   5   Id. ¶ 281.

                                   6          After the market closed on January 31, 2019, Corcept issued a press release that announced

                                   7   fourth quarter and full-year 2018 preliminary selected financial results. Corcept forecasted,

                                   8   Plaintiffs allege, a “slowdown in sales of Korlym, projecting full-year 2019 revenue of $285

                                   9   million to $315 million, well below the $328 million expected by analysts.” Id. ¶ 282. On

                                  10   February 2, 2019, Corcept’s share price declined by $1.15 and closed the day at $10.08. Id.

                                  11      B. Procedural Background
                                  12          On March 14, 2019, a Corcept shareholder filed the instant case captioned Nicholas
Northern District of California
 United States District Court




                                  13   Melucci v. Corcept Therapeutics Incorporated, et al., N.D. Cal. Case No. 19-CV-01372. On

                                  14   October 7, 2019, the Court appointed Plaintiffs Ferraro Family Foundation, Inc. and James L.

                                  15   Ferraro (collectively, “Plaintiffs”) as lead plaintiffs and Levi & Korinsky, LLP as lead counsel.

                                  16   ECF No. 82.

                                  17          On December 6, 2019, Plaintiffs filed a First Amended Class Action Complaint. ECF No.

                                  18   91 (“FAC”). On January 27, 2020, Defendants filed a motion to dismiss the FAC. ECF No. 95.

                                  19   On March 12, 2020, the Court granted the parties’ stipulation to allow Plaintiffs’ to file a Second

                                  20   Amended Complaint and denied Defendants’ pending Motion to Dismiss as moot. ECF No. 99.

                                  21   On March 20, 2020, Plaintiffs filed a Second Amended Class Action Complaint. ECF No. 100

                                  22   (“SAC”).

                                  23          On May 11, 2020, Defendants filed a motion to dismiss the SAC. ECF No. 105 (“Mot.”).

                                  24   On June 25, 2020, Plaintiffs filed an opposition. ECF No. 108 (“Opp’n”). On July 27, 2020,

                                  25   Defendants filed a reply. ECF No. 109 (“Reply”).

                                  26      C. Request for Judicial Notice
                                  27
                                                                                        11
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 12 of 47




                                   1          In connection with their motion to dismiss, Defendants request judicial notice of 11

                                   2   documents, which include (1) Clinical Guidelines: The Diagnosis of Cushing’s Syndrome

                                   3   (“Exhibit A”); (2) CMS Medicare Part D Data (“Exhibit B”); (3) SIRF Report (“Exhibit C”); (4)

                                   4   Corcept Form 8-K and 99.1 (“Exhibit D”); (5) CMS Open Payments Data (“Exhibit E”); (6)

                                   5   Diagnosis and Differential Diagnosis of Cushing’s Syndrome (“Exhibit F”); (7) CMS National

                                   6   Provider Identifier Database: Joseph Matthews (“Exhibit G”); (8) CMS National Provider

                                   7   Identifier Database: Matthew Draelos (“Exhibit H”); (9) CMS National Provider Identifier

                                   8   Database: Mitchell Silverman (“Exhibit I”); (10) Corcept Form 8-K and Ex. 99.1 (“Exhibit J”);

                                   9   and (11) Corcept 10-K (“Exhibit K”). ECF No. 107 (“RJN”).

                                  10          “Although generally the scope of review on a motion to dismiss for failure to state a claim

                                  11   is limited to the Complaint, a court may consider evidence on which the complaint necessarily

                                  12   relies if: (1) the complaint refers to the document; (2) the document is central to the plaintiffs’
Northern District of California
 United States District Court




                                  13   claim; and (3) no party questions the authenticity of the copy attached to the 12(b)(6) motion.”

                                  14   Daniels–Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (internal quotation marks

                                  15   and citations omitted). The Court may “treat such a document as ‘part of the complaint, and thus

                                  16   may assume that its contents are true for purposes of a motion to dismiss under Rule 12(b)(6).’”

                                  17   Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (quoting United States v. Ritchie, 342 F.3d

                                  18   903, 908 (9th Cir. 2003)).

                                  19          Defendants contend that Exhibits A–F are referenced in Plaintiffs’ SAC, and thus may be

                                  20   considered under the incorporation by reference doctrine. RJN at 2. Defendants argue that

                                  21   Exhibits G–K are proper subjects of judicial notice because they are SEC filings and documents

                                  22   drawn from public government databases. RJN at 3. Plaintiffs do not object to judicial notice

                                  23   being taken of these documents, but they contest what facts or inferences the Court may draw

                                  24   from the documents. See Opp’n at 3 n.2. The Court finds that Exhibits A–F are the proper subject

                                  25   of judicial notice because they are referenced throughout Plaintiffs’ SAC. See Ritchie, 342 F.3d at

                                  26   908 (“Even if a document is not attached to a complaint, it may be incorporated by reference into a

                                  27
                                                                                         12
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 13 of 47




                                   1   complaint if the plaintiff refers extensively to the document or the document forms the basis of the

                                   2   plaintiff’s claim.”). The Court also finds that Exhibits G–K are the proper subject of judicial

                                   3   notice because they are SEC filings and documents found on government websites. See In re

                                   4   Yahoo! Inc. Customer Data Sec. Breach Litig., 2017 WL 3727318, at *10 (N.D. Cal. Aug. 30,

                                   5   2017) (“[B]oth SEC filings and documents on government websites are proper subjects of judicial

                                   6   notice.”). However, to the extent any facts in these documents are subject to reasonable dispute,

                                   7   the Court will not take judicial notice of those facts. See Lee v. City of Los Angeles, 250 F.3d 668,

                                   8   689 (9th Cir. 2001), overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d

                                   9   1119 (9th Cir. 2002). As such, the Court GRANTS Defendants’ request for judicial notice of

                                  10   Exhibits A–K in support of the motion to dismiss.

                                  11          In connection with their reply in support of their motion to dismiss, Defendants request

                                  12   judicial notice of three documents, which include (1) FDA-Approved Label for Korlym (“Exhibit
Northern District of California
 United States District Court




                                  13   A”); (2) FDA-Approved Label for Herceptin (“Exhibit B”); FDA-Approved Label for Keytruda

                                  14   (“Exhibit C”). ECF No. 110. On August 10, 2020, Plaintiffs filed an opposition to Defendants

                                  15   request for judicial notice. ECF No. 111. On August 17, 2020, Defendants filed a reply in support

                                  16   of their request for judicial notice. ECF No. 113. Plaintiffs object to Exhibit B and Exhibit C, and

                                  17   argue that these exhibits are inappropriate for judicial notice because they are not referenced in the

                                  18   SAC and are unrelated to the facts and claims of this case. Because the Court does not rely on

                                  19   either of these exhibits, the Court DENIES Defendants’ request for judicial notice of Exhibit B

                                  20   and Exhibit C, and GRANTS Defendants’ unopposed request for judicial notice of Exhibit A.

                                  21   II. LEGAL STANDARD
                                  22      A. Motion to Dismiss

                                  23          Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss an

                                  24   action for failure to state a claim upon which relief may be granted. Because Plaintiffs have

                                  25   brought their claims as a federal securities fraud action, Plaintiffs are not subject to the notice

                                  26   pleading standards under Federal Rule of Civil Procedure 8(a)(2), which require litigants to

                                  27
                                                                                          13
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 14 of 47




                                   1   provide “a short and plain statement of the claim showing that the pleader is entitled to relief.”

                                   2   Instead, Plaintiffs must “meet the higher, [more] exacting pleading standards of Federal Rule of

                                   3   Civil Procedure 9(b) and the Private Securities Litigation Reform Act (PSLRA).” Or. Pub. Emp.

                                   4   Ret. Fund v. Apollo Group Inc., 774 F.3d 598, 603–04 (9th Cir. 2014).

                                   5          Under Federal Rule of Civil Procedure 9(b), “[i]n alleging fraud or mistake, a party must

                                   6   state with particularity the circumstances constituting fraud or mistake.” Plaintiffs must include

                                   7   “an account of the time, place, and specific content of the false representations” at issue. Swartz v.

                                   8   KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) (internal quotation marks omitted). Rule 9(b)’s

                                   9   particularity requirement “applies to all elements of a securities fraud action.” Apollo Group, 774

                                  10   F.3d at 605.

                                  11           “PSLRA imposes additional specific pleading requirements, including requiring plaintiffs

                                  12   to state with particularity both the facts constituting the alleged violation and the facts evidencing
Northern District of California
 United States District Court




                                  13   scienter.” In re Rigel Pharm., Inc. Sec. Litig., 697 F.3d 869, 877 (9th Cir. 2012). In order to

                                  14   properly allege falsity, “a securities fraud complaint must . . . specify each statement alleged to

                                  15   have been misleading, [and] the reason or reasons why the statement is misleading.” Id. (internal

                                  16   quotation marks and alteration omitted). In addition, in order to “adequately plead scienter under

                                  17   the PSLRA, the complaint must state with particularity facts giving rise to a strong inference that

                                  18   the defendant acted with the required state of mind.” Id. (internal quotation marks omitted).

                                  19          For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations

                                  20   in the complaint as true and construe[s] the pleadings in the light most favorable to the nonmoving

                                  21   party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  22   Nonetheless, the Court is not required to “‘assume the truth of legal conclusions merely because

                                  23   they are cast in the form of factual allegations.’” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir.

                                  24   2011) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere “conclusory

                                  25   allegations of law and unwarranted inferences are insufficient to defeat a motion to dismiss.”

                                  26   Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004). Furthermore, “‘a plaintiff may plead

                                  27
                                                                                         14
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 15 of 47




                                   1   [him]self out of court’” if he “plead[s] facts which establish that he cannot prevail on his . . .

                                   2   claim.” Weisbuch v. Cty. of L.A., 119 F.3d 778, 783 n.1 (9th Cir. 1997) (quoting Warzon v. Drew,

                                   3   60 F.3d 1234, 1239 (7th Cir. 1995)).

                                   4          B. Leave to Amend
                                   5             Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend “shall be freely

                                   6   granted when justice so requires,” bearing in mind “the underlying purpose of Rule 15 to facilitate

                                   7   decision on the merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d

                                   8   1122, 1127 (9th Cir. 2000) (en banc) (internal quotation marks and alterations omitted).

                                   9   Generally, leave to amend shall be denied only if allowing amendment would unduly prejudice the

                                  10   opposing party, cause undue delay, or be futile, or if the moving party has acted in bad

                                  11   faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008).

                                  12   III.      DISCUSSION
Northern District of California
 United States District Court




                                  13             Plaintiffs allege two causes of action: (1) violation of § 10(b) of the Exchange Act and

                                  14   Rule 10b-5 against Corcept and the Individual Defendants, and (2) violation of § 20(a) of the

                                  15   Exchange Act against Corcept and the Individual Defendants. SAC ¶¶ 382–401. The Court

                                  16   addresses each cause of action in turn.

                                  17          A. Claim One: Violation of § 10(b) of the Exchange Act and Rule 10b-5
                                  18             “To plead a claim under section 10(b) and Rule 10b-5, Plaintiffs must allege: (1) a material

                                  19   misrepresentation or omission; (2) scienter; (3) a connection between the misrepresentation or

                                  20   omission and the purchase or sale of a security; (4) reliance; (5) economic loss; and (6) loss

                                  21   causation.” Apollo Group, 774 F.3d at 603.

                                  22             Defendants do not contend that Plaintiffs have failed to allege the following three

                                  23   elements: (1) the connection between the misrepresentations or omissions and the purchase or sale

                                  24   of a security, (2) reliance, or (3) economic loss. Thus, the Court does not address them.

                                  25             However, Defendants do contend that Plaintiffs’ claim should be dismissed because

                                  26   Plaintiffs have failed to allege the remaining three elements: (1) material misrepresentations; (2)

                                  27
                                                                                          15
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 16 of 47




                                   1   scienter; and (3) loss causation. Below, the Court first discusses Defendants’ alleged

                                   2   misrepresentations and finds that Plaintiffs have failed to adequately allege actionable

                                   3   misrepresentations. Second, the Court discusses Defendants’ challenge to Plaintiffs’ pleadings of

                                   4   scienter and finds that Plaintiffs have failed to adequately allege scienter. Finally, the Court

                                   5   discusses Plaintiffs’ alleged loss causation and finds that Plaintiffs have failed to adequately allege

                                   6   loss causation.

                                   7          1. False or Misleading Statements
                                   8          Plaintiffs allege that during the Class Period, Defendants made a number of false or

                                   9   misleading statements in Corcept’s 10-Qs, Company Press Releases, earnings calls, and 10-Ks.

                                  10   SAC ¶¶ 274–275; Ex. A at 2–88, ECF No. 100-1. Defendants argue that Defendants’ statements

                                  11   are not actionable because, among other things, they are true and not misleading, and not

                                  12   accompanied by sufficient allegations of an off-label marketing scheme. The Court first addresses
Northern District of California
 United States District Court




                                  13   Defendants’ challenge to the adequacy of Plaintiff’s pleading of an off-label marketing scheme.

                                  14   The Court then addresses Plaintiffs’ challenge to Defendants’ statements and finds that none of the

                                  15   alleged misrepresentations or omissions are actionable.

                                  16              a. Failure to Adequately Allege an Off-Label Marketing Scheme
                                  17          Plaintiffs allege that “Defendants made a series of materially false and misleading

                                  18   statements and failed to disclose material facts regarding, inter alia, Defendants’ off-label

                                  19   marketing scheme, which targeted a broader population of non-Specialist Endocrinologists and

                                  20   other physicians.” SAC ¶ 29. Defendants argue that Plaintiffs’ allegations are insufficient to

                                  21   show that Corcept engaged in an off-label marketing scheme, and therefore, Plaintiffs have failed

                                  22   to plead material misrepresentations or omissions. Mot. at 7. The Court first considers whether

                                  23   Plaintiffs have adequately alleged an off-label marketing scheme. The Court then turns to whether

                                  24   each category of statements is materially false and misleading as a result.

                                  25          Plaintiffs allege four general categories of facts to support their claim that Defendants were

                                  26   engaged in an off-label marketing scheme: (1) statements from physician CWs; (2) Corcept’s

                                  27
                                                                                         16
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 17 of 47




                                   1   physician education programs; (3) diagnosis rates of Cushing’s Syndrome; and (4) insurance

                                   2   reimbursement practices for Korlym. The Court addresses each in turn.

                                   3                  i. Statements of Physician CWs
                                   4          Plaintiffs first argue that the statements of their ten CWs and PE establish that Defendants

                                   5   were engaged in an off-label marketing scheme. Plaintiffs contend that these CWs statements

                                   6   confirm that “Corcept representatives aggressively marketed Korlym for off-label use,” and that

                                   7   sales representatives marketed “Korlym as a first-line treatment.” SAC ¶¶ 179–180. Taken

                                   8   together, Plaintiffs allege, “Corcept’s sales representatives are employing a uniform, off-label

                                   9   marketing pitch in every Corcept sales region across the country instructing physicians to use

                                  10   Korlym as a ‘diagnostic tool’ to diagnose patients.” Id. ¶ 181. Defendants argue that the CW

                                  11   statements are insufficient to plead a plausible off-label marketing scheme because: (1) instructing

                                  12   physicians to use a single DST as a diagnostic tool is not an indication of off-label promotion; (2)
Northern District of California
 United States District Court




                                  13   Plaintiffs fail to credibly allege that Corcept sales representatives received instruction from

                                  14   Defendants; and (3) there are no allegations that instructions were given to sales representatives to

                                  15   engage in off-label marketing. Mot. at 9–11.

                                  16          The Court agrees with Defendants’ third argument and finds it dispositive. However, the

                                  17   Court notes that Defendants’ first argument involves a factual dispute and is therefore not

                                  18   appropriately resolved on a motion to dismiss. See Dahlia v. Rodriguez, 735 F.3d 1060, 1076 (9th

                                  19   Cir. 2013) (stating that a court’s “task is not to resolve any factual dispute” on a Rule 12(b)(6)

                                  20   motion). The Court also notes that Defendants’ second argument concerns scienter, not the

                                  21   adequacy of Plaintiffs’ pleading of an off-label marketing scheme.

                                  22          Defendants’ third argument states that Plaintiffs have failed to adequately allege an off-

                                  23   label marketing scheme because Plaintiffs have failed to allege that sales representatives were

                                  24   instructed to engage in off-label marketing. Plaintiffs allege that CW1-10 and PE received

                                  25   instructions from Corcept’s sales representatives to use a single DST as a diagnostic tool to screen

                                  26   for Cushing’s Syndrome. If the patient was positive, or borderline positive, the sales

                                  27
                                                                                         17
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 18 of 47




                                   1   representative instructed the physician to start the patient on Korlym. Plaintiffs also allege that

                                   2   CW3, CW7, CW9, and PE all were instructed to use Korlym as a “bridge to surgery” or “pre-

                                   3   surgery” for patients, in conflict with the FDA-approved label for Korlym. See SAC ¶¶ 193, 206,

                                   4   217, 301. Finally, Plaintiffs note that CW8, CW10, and PE all recount that tear sheets or case

                                   5   studies promoting off-label use of Korlym were given to them by sales representatives, although

                                   6   these documents are not described in any detail or quoted. See Id. ¶¶ 190, 214, 220.

                                   7          Even accepting these allegations as true, the Court finds that Plaintiffs’ CW statements are

                                   8   insufficient to plausibly allege an off-label marketing scheme. Critically, Plaintiffs have failed to

                                   9   adequately allege that Corcept sales representatives were directed to market Korlym off-label.

                                  10   Rather, Plaintiffs have adequately alleged only that a handful of individual sales representatives

                                  11   engaged in off-label marketing to the CWs and PE.

                                  12          In cases from this circuit where courts have determined that an off-label marketing scheme
Northern District of California
 United States District Court




                                  13   was plausibly alleged, plaintiffs pled particularized facts illustrating that sales representatives were

                                  14   instructed by leadership within the company to engage in off-label marketing. For example, in In

                                  15   re Gilead Sciences Securities Litigation, the court found an off-label marketing scheme where

                                  16   confidential witnesses alleged that they personally “attended various meetings at which Gilead’s

                                  17   sales and marketing team received specific instructions to market Viread off-label.” 2005 WL

                                  18   181885, at *8 (N.D. Cal. Jan. 26, 2005). Plaintiffs in that case alleged that their confidential

                                  19   witnesses attended three meetings where defendants were present and sales and marketing staff

                                  20   were instructed to market off-label. Id. Plaintiffs also alleged that their CWs “were in the room

                                  21   when specific instructions were given to sales and marketing personnel to utilize off-label

                                  22   information to push sales of Viread.” Id. Furthermore, the FDA subsequently sent Defendant

                                  23   Gilead a letter advising Gilead that its promotional activities violated the Federal Food, Drug, and

                                  24   Cosmetic Act. Id. at 3.

                                  25          Similarly, in In re Amgen Inc. Securities Litigation, the court found that an off-label

                                  26   marketing scheme was plausibly alleged where confidential witness sales representatives

                                  27
                                                                                         18
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 19 of 47




                                   1   described receiving instructions from their district and regional sales managers to engage in off-

                                   2   label marketing, and there “was evidence that Amgen’s marketing scheme emanated from its

                                   3   national office.” 544 F. Supp. 2d 1009, 1033 (C.D. Cal Feb. 1, 2008).

                                   4          Plaintiffs in the instant case, by contrast, have failed to allege that sales representatives

                                   5   were instructed by regional or district managers to engage in off-label marketing to physicians or

                                   6   that there was any coordinated effort to engage in a company-wide off-label marketing scheme.

                                   7   Rather, Plaintiffs have alleged that in five of Corcept’s six sales regions, one, or at most two, sales

                                   8   representatives engaged in off-label marketing.

                                   9          Furthermore, unlike other cases in this circuit that Plaintiffs cite, Plaintiffs’ CWs are not

                                  10   former employees or insiders at Corcept, but rather physicians who have interacted with Corcept

                                  11   sales representatives. This makes it all the more difficult for Plaintiffs to adequately allege a

                                  12   company-wide off-label marketing campaign, given that Plaintiffs’ CWs’ statements provide no
Northern District of California
 United States District Court




                                  13   insight into instructions that Corcept sales representatives were given or Corcept’s internal policy

                                  14   with respect to marketing Korlym off-label. This contrasts with, for example, In re Gilead, where

                                  15   “Plaintiffs’ confidential witnesses (CW1 and CW2) attended various meetings at which Gilead’s

                                  16   sales and marketing team received specific instructions to market Viread off-label.” 2005 WL

                                  17   181885 at *8. Similarly, in In re Amgen, “[a]ccording to CW#2, a former Amgen interim district

                                  18   sales manager in Houston, Amgen ostensibly repudiated off-label promotion . . . but provided its

                                  19   sales staff with ‘color coded spreadsheets, Power Point presentations and unpublished study

                                  20   results,” to insure they ‘were prepared to discuss any off-label topic.’” 554 F. Supp. 2d at 1033

                                  21   (internal citations removed).

                                  22          Moreover, Plaintiffs’ allegations in the instant case are weaker even than those in Huang v.

                                  23   Higgins, where the court found that plaintiffs failed to plausibly allege a company-wide off-label

                                  24   marketing scheme. 2019 WL 1245136, at *6–8 (N.D. Cal. Mar. 18, 2019). After evaluating

                                  25   plaintiffs’ allegations that confidential witness former employees alleged off-label marketing, the

                                  26   court found that the former employees “[did] not provide the details of any individual meetings,

                                  27
                                                                                         19
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 20 of 47




                                   1   nor allege that they received specific instructions to market NUCYNTA for off-label uses.

                                   2   Further, Plaintiffs do not allege corroborating evidence akin to the FDA warning letters in

                                   3   Gilead.” Id. at *8. Although Plaintiffs in the instant case alleged some details of meetings

                                   4   between sales representatives and CWs, the CWs themselves, unlike those in Higgins, are not

                                   5   current or former employees of Corcept. Thus, the physician CWs here fall short of even the

                                   6   insufficient allegations pled in Higgins, because the physician CWs do not have insight into what

                                   7   sales and marketing staff were instructed to say or do by Defendants.

                                   8          Therefore, because Plaintiffs have failed to pled particularized allegations that Corcept

                                   9   sales representatives were instructed to market Korlym off-label, Plaintiffs have failed to

                                  10   sufficiently allege a company-wide off-label marketing scheme on the basis of their CW

                                  11   statements.

                                  12                  ii. Corcept’s Physician Education Programs
Northern District of California
 United States District Court




                                  13          Plaintiffs next allege that Defendants were engaged in an off-label marketing scheme as

                                  14   evidenced by their increased spending through a marketing strategy that targeted non-specialist

                                  15   endocrinologists and primary care physicians. Plaintiffs allege that in 2013, out of the 298

                                  16   physicians who received payments from Defendants, 203 were endocrinologists. SAC ¶ 168. By

                                  17   2018, out of the 2438 physicians who received payments from Defendants, only 1072 were

                                  18   endocrinologists. Id. Plaintiffs allege that the total number of payments made, the total number of

                                  19   physicians paid, and the total amount of payments to physicians all increased between 2013 and

                                  20   2018. Plaintiffs allege that payment figures show that Defendants were increasingly focused over

                                  21   time on marketing Korlym to both non-specialist endocrinologists and primary care physicians.

                                  22   Id. ¶ 168. Plaintiffs explain that Defendants targeted non-specialist endocrinologists because non-

                                  23   specialist endocrinologists are “more susceptible to Corcept’s off-label marketing messaging

                                  24   regarding Korlym” and “would be more susceptible to prescribing Korlym as a first-line therapy.”

                                  25   Id. ¶ 178.

                                  26          However, Plaintiffs fail to sufficiently connect any of these payment trends with increased

                                  27
                                                                                        20
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 21 of 47




                                   1   physician prescriptions of Korlym off-label. In In re Amgen, by contrast, “CW#4, a former

                                   2   oncology representative at Amgen . . . explained that Amgen would sponsor speakers programs for

                                   3   doctors, clinic managers and pharmaceutical directors in order to advance off-label uses.” 544 F.

                                   4   Supp. 2d at 1033 (emphasis added). In the instant case, by contrast, Plaintiffs have failed to allege

                                   5   any statements by Defendants or Corcept employees that would indicate that the purpose or intent

                                   6   of Corcept’s physician education programs were to advance or promote off-label use of Korlym.

                                   7          Plaintiffs do allege that non-specialist endocrinologists and primary care physicians are

                                   8   more susceptible to off-label marketing, but that solitary allegation on its own is insufficient to

                                   9   adequately allege that increased spending by Defendants on marketing to non-specialist

                                  10   endocrinologists and primary care physicians demonstrates that Defendants were engaged in an

                                  11   off-label marketing scheme.

                                  12                  iii. Diagnosis Rates of Cushing’s Syndrome
Northern District of California
 United States District Court




                                  13          Third, Plaintiffs allege that Defendants’ off-label marketing scheme is confirmed by

                                  14   diagnosis rates of particular physicians. Specifically, Plaintiffs allege that two physicians—Dr.

                                  15   Jerry Back in North Charleston, North Carolina and Dr. Joseph Matthews in Sommerville, South

                                  16   Carolina—exemplify Defendants’ off-label marketing scheme. SAC ¶¶ 18–21.

                                  17          Dr. Back is an internal medicine doctor who specializes in diabetes patients. Dr. Back had

                                  18   115 Medicare Part D claims for Korlym in 2017, but he submitted only 19 Medicare Part D claims

                                  19   for Korlym in 2016 and zero in 2014 and 2015. Id. ¶ 18. Plaintiffs compare these numbers with

                                  20   Dr. Back’s payments from Defendants: $154.38 in payments from Defendants’ for food and drinks

                                  21   in 2016, to $55,454 in payments from Defendants in 2017 ($47,000 of which was honoraria

                                  22   payments). Id. Plaintiffs therefore allege that “it is reasonable to infer that Dr. Back, at the

                                  23   direction of Corcept representatives, is likely performing the DST on his patients with

                                  24   uncontrolled diabetes and prescribing Korlym if the DST is even borderline positive without any

                                  25   attempt to actually confirm an endogenous Cushing Syndrome diagnosis.” Id. ¶ 237.

                                  26          However, as Defendants argue, Plaintiffs have pled only the most circumstantial evidence

                                  27
                                                                                         21
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                           Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 22 of 47




                                   1   to substantiate this inference about Dr. Back’s relationship to Defendants. Plaintiffs essentially

                                   2   require the Court to infer from Dr. Back’s increase in Medicare Part D claims and increased

                                   3   payments from Defendants that Dr. Back is being directed by Defendants to prescribe Korlym off-

                                   4   label. Furthermore, Plaintiffs suggest from this that the Court can infer that Defendants are

                                   5   engaged in an off-label marketing scheme. These allegations are not adequate to support these

                                   6   claims as currently pled. The Court accepts as true Plaintiffs’ factual allegations, but it is not

                                   7   required to accept a chain of inferences that are unmoored from particularized allegations that

                                   8   demonstrate their basis. “[W]hile the court assumes that the facts in a complaint are true, it is not

                                   9   required to indulge unwarranted inferences in order to save a complaint from dismissal.” Metzler

                                  10   Inv. GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049, 1064–65 (9th Cir. 2008).

                                  11           Plaintiffs draw a similar inference from the practice of Dr. Matthews,1 an endocrinologist

                                  12   from South Carolina. Dr. Matthews received $73,777 from Corcept in 2017 and made 85
Northern District of California
 United States District Court




                                  13   Medicare Part D claims for Korlym in 2017, second only to Dr. Back. SAC ¶ 237.

                                  14           As Defendants point out, Plaintiffs do not dispute that physicians are permitted to prescribe

                                  15   Korlym to their patients for off-label use. Mot. at 7 n.5; see also Higgins, 2019 WL 1245136, at

                                  16   *1 (“Once [a] product is approved, however, health care practitioners may also prescribe the

                                  17   product for ‘off-label’ uses, meaning uses not approved by the FDA.”). Therefore, Plaintiffs’

                                  18   allegations with respect to Dr. Back and Dr. Matthews are only sufficient to show an off-label

                                  19   marketing scheme if these allegations are linked to evidence that Defendants marketed Korlym to

                                  20   Dr. Back and Dr. Matthews for off-label use. Plaintiffs have failed to provide any factual

                                  21   allegations that support that inference.

                                  22                  iv. Insurance Reimbursement
                                  23           Finally, Plaintiffs allege that insurance reimbursement practices of particular insurance

                                  24   companies confirm that Defendants were engaged in an off-label marketing scheme. Specifically,

                                  25
                                  26   1
                                        Plaintiffs sometimes refer to “Joseph Matthews,” and at other times to “Joseph Mathews.” See
                                  27   SAC ¶ 19 and 239. The Court has adopted the former spelling.
                                                                                     22
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 23 of 47




                                   1   Plaintiffs allege that three healthcare insurers and one state health authority—Blue Cross/Blue

                                   2   Shield of South Carolina; Independence Blue Cross in Philadelphia, PA; Highmark Blue

                                   3   Cross/Blue Shield in Pittsburg, PA; and the Drug Utilization Review Board of Oklahoma—all

                                   4   modified their policies with respect to reimbursing claims for Korlym prescriptions between May

                                   5   of 2018 and January of 2019. SAC ¶¶ 264–272. In each case, the insurer tightened requirements

                                   6   for Korlym prescriptions. Plaintiffs allege that these changes to insurance prescription approval

                                   7   processes account for Defendants’ decline in revenue growth, which had grown 75% quarter over

                                   8   quartet previously, but declined in Q3 of 2018 to just 50.7%. Id. at ¶ 273. In Q1 of 2019 it fell to

                                   9   just 12.4%. Id. However, as Defendants argue, Plaintiffs have done little more than allege this

                                  10   connection between these insurance providers tightening their policies and Defendants’ declining

                                  11   growth. Moreover, even if the Court were to assume that there was a connection between these

                                  12   events, that allegation does not adequately demonstrate that Defendants were engaged in an off-
Northern District of California
 United States District Court




                                  13   label marketing scheme.

                                  14          Taken as a whole, Plaintiffs’ various allegations with respect to Defendants’ conduct do

                                  15   not plausibly allege an off-label marketing scheme. At most, even accepting Plaintiffs’ allegations

                                  16   as true, Plaintiffs have plausibly alleged only (1) that a handful of Corcept sales representatives

                                  17   promoted Korlym off-label to Plaintiffs’ confidential witnesses, and (2) that two doctors who

                                  18   received legal payments from Defendants prescribed Korlym to a high number of patients. These

                                  19   factual allegations are insufficient to establish that Defendants were engaged in a company-wide

                                  20   off-label marketing scheme.

                                  21              b. Adequacy of Allegations of Falsity
                                  22          Having found that Plaintiffs have failed to sufficiently allege an off-label marketing

                                  23   scheme, the Court now turns to Defendants’ argument that Plaintiffs have failed to allege

                                  24   actionable false or misleading statements. To assert a claim under the PSLRA, Plaintiffs must

                                  25   plead with particularity, inter alia, the element of falsity. Zucco Partners, LLC v. Digimarc Corp.,

                                  26   552 F.3d 981, 991 (9th Cir. 2009). “The PSLRA has exacting requirements for pleading

                                  27
                                                                                         23
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 24 of 47




                                   1   ‘falsity.’” Metzler, 540 F.3d at 1070.

                                   2            To satisfy these “exacting requirements,” Plaintiffs must plead “specific facts indicating

                                   3   why” the statements at issue were false. Id; see also Ronconi v. Larkin, 253 F.3d 423, 434 (9th

                                   4   Cir. 2001) (“Plaintiffs’ complaint was required to allege specific facts that show” how statements

                                   5   were false). Moreover, to be actionable, statements must be false “at [the] time by the people who

                                   6   made them.” Id. at 430. “The fact that [a] prediction proves to be wrong in hindsight does not

                                   7   render the statement untrue when made.” In re VeriFone Sec. Litig., 11 F.3d 865, 871 (9th Cir.

                                   8   1993).

                                   9            The Court now addresses the categories of statements that Plaintiffs allege are actionable.

                                  10   Specifically, the Court addresses statements related to: (1) speaker and education programs for

                                  11   physicians; (2) marketing and promotional materials; (3) compliance with FDA-regulations for

                                  12   off-label marketing; (4) screening and diagnosis rate for Cushing’s Syndrome; (5) Korlym revenue
Northern District of California
 United States District Court




                                  13   and sales growth; (6) insurance reimbursement and on-label use of Korlym. The Court addresses

                                  14   each of these categories of statements in turn.

                                  15                   i. Speaker and Education Programs for Physicians
                                  16            Plaintiffs first challenge Defendants’ statements related to Corcept’s speaker and education

                                  17   programs for physicians. Ex. A at 1, 20, 36, 51, 66, 77, 83. Specifically, Plaintiffs challenge the

                                  18   following statements:

                                  19            Because a large percentage of the people who suffer from Cushing’s Syndrome
                                                remain undiagnosed or are inadequately treated, we have developed and continue to
                                  20            refine and expand programs to educate the medical community and patients about
                                                diagnosis of this syndrome and to increase awareness regarding the role of cortisol
                                  21            modulators to treat the disease.
                                  22   See e.g., id. at 1. Plaintiffs argue that these statements were false because “the Company’s

                                  23   purported expanded programs were not to educate the medical community on the diagnosis of

                                  24   endogenous Cushing’s Syndrome,” but were instead “designed to dupe physicians into relying on

                                  25   a single screening test (the DST)” and to encourage physicians to “us[e] Korlym inappropriately as

                                  26   a ‘bridge’ to surgery.” Id. at 1. Plaintiffs further argue that Defendants’ statements were false

                                  27
                                                                                         24
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 25 of 47




                                   1   because multiple CWs recount experiences with a Corcept sales representative who instructed

                                   2   them to use Korlym off-label. Id. Plaintiffs also argue that Defendants increased their honoraria

                                   3   payments to physicians by 322% in 2017 in order to encourage physicians to essentially act as

                                   4   Corcept spokespersons. Id. at 2.

                                   5          Even taking Plaintiffs’ factual allegations as true, the Court finds that Plaintiffs have failed

                                   6   to plead “specific facts indicating why” the statements at issue were false. Metzler, 540 F.3d at

                                   7   1070. The most relevant section of Defendants’ challenged statements reads: “we have developed

                                   8   and continue to refine and expand programs to educate the medical community and patients about

                                   9   diagnosis of this syndrome and to increase awareness regarding the role of cortisol modulators to

                                  10   treat the disease.” Ex. A. at 1. The Court does not find anything in these statements that is

                                  11   rendered false or misleading by Plaintiffs’ allegations. The Court has already found that Plaintiffs

                                  12   have failed to adequately allege a company-wide off-label marketing scheme, which largely
Northern District of California
 United States District Court




                                  13   dooms Plaintiffs’ claim of falsity for the challenged statements. The Court has also found that

                                  14   Plaintiffs have failed to sufficiently allege that Defendants’ payments to physicians in the form of

                                  15   honoraria or reimbursement for dinners were intended to facilitate off-label promotion or

                                  16   marketing of Korlym.

                                  17          Even accepting as true the individual statements of Plaintiffs’ CWs and PE, nothing in

                                  18   Defendants’ challenged statements are rendered false by the CWs and PE statements. Absent an

                                  19   adequate pleading of a company-wide off-label marketing scheme, Plaintiffs have not alleged

                                  20   sufficient facts to demonstrate that Defendants were engaged in anything other than appropriate

                                  21   marketing of Korlym to the overwhelming majority of physicians. As such, Plaintiffs have failed

                                  22   to allege sufficient facts to render this category of statements false or misleading.

                                  23                  ii. Marketing and Promotional Materials
                                  24          Plaintiffs next argue that Defendants’ statements related to the marketing and promotion of

                                  25   Korlym were false and misleading. Ex. A, at 3, 22, 38, 53, 68, 85. Specifically, Plaintiffs

                                  26   challenge Defendants’ statements that:

                                  27
                                                                                         25
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 26 of 47




                                              In the United States, we market Korlym for treatment of hyperglycemia secondary
                                   1          to hypercortisolism in adult patients with endogenous Cushing’s Syndrome who
                                              have type 2 diabetes mellitus or glucose intolerance and have failed surgery or are
                                   2          not candidates for surgery and provide promotional materials and training programs
                                              to physicians regarding the use of Korlym for this indication.
                                   3
                                       See, e.g., id. at 3. Plaintiffs argue that these statements were materially false and misleading when
                                   4
                                       made “because Defendants did not market Korlym for on-label use.” Id. Instead, Plaintiffs allege,
                                   5
                                       Defendants “were instructing Corcept sales reps to primarily market Korlym for off-label use in
                                   6
                                       patients without endogenous Cushing’s.” Id. Defendants’ statements, Plaintiffs contend, “give[]
                                   7
                                       the false impression that Corcept only marketed Korlym on-label.” Id.
                                   8
                                              The Court agrees with Defendants that Plaintiffs have failed to adequately allege an off-
                                   9
                                       label marketing scheme or that Defendants “were instructing Corcept sales reps to primarily
                                  10
                                       market Korlym for off-label use.” Id. Plaintiffs have failed to allege a single fact that supports the
                                  11
                                       claim that Defendants instructed Corcept sales representatives to engage in off-label sales.
                                  12
Northern District of California




                                       Instead, Plaintiffs require that the Court infer from a handful of CW statements involving off-label
 United States District Court




                                  13
                                       marketing by Corcept sales representatives that sales representatives were being instructed by
                                  14
                                       Defendants to market Korlym in this way. The Court finds no basis to make this inference, and
                                  15
                                       therefore declines to do so. Metzler, 540 F.3d at 1064–65 (the court is “not required to indulge
                                  16
                                       unwarranted inferences” in order to save a complaint from a motion to dismiss).
                                  17
                                                Plaintiffs cite In re Amgen in support of their argument that Defendants’ statements were
                                  18
                                       misleading because “[a] reasonable investor would have understood Defendants’ statements to
                                  19
                                       mean Corcept was promoting Korlym exclusively for on-label uses.” Opp’n at 17–18 (emphasis in
                                  20
                                       original). In In re Amgen, however, the court found that plaintiffs’ CW statements from former
                                  21
                                       Amgen district sales managers and sales representatives presented sufficient evidence to show that
                                  22
                                       defendants were engaged in a widespread off-label marketing scheme and that it “emanated from
                                  23
                                       [Amgen’s] national office.” 554 Supp. 2d at 1033–34. The court in In re Amgen therefore had a
                                  24
                                       sufficient basis to determine that defendants’ statements regarding their marketing practices were
                                  25
                                       false and misleading when made. In the instant case, by contrast, Plaintiffs have failed to
                                  26
                                       adequately allege that Defendants were engaged in an off-label marketing scheme or that
                                  27
                                                                                        26
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                           Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 27 of 47




                                   1   Defendants instructed Corcept sales representatives to market Korlym off-label.

                                   2           The Court does acknowledge that Plaintiffs have alleged that ten CWs and PE recount

                                   3   experiences with Corcept sales representatives in which Korlym was marketed off-label.

                                   4   However, even if the Court were to construe Plaintiffs’ argument as one of omission, rather than

                                   5   falsity, Defendants had no obligation to disclose a small number of off-label promotions.2 This is

                                   6   because “§ 10(b) and Rule 10b–5(b) do not create an affirmative duty to disclose any and all

                                   7   material information.” Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 44–45 (2011)

                                   8   (citing 17 C.F.R. § 240.10b–5(b)). Rather, “[t]o be actionable under the securities laws, an

                                   9   omission must . . . affirmatively create an impression of a state of affairs that differs in a material

                                  10   way from the one that actually exists.” Brody v. Transitional Hosp. Corp., 280 F.3d 997, 1006

                                  11   (9th Cir. 2002).

                                  12           Here, Plaintiffs’ failure to plead a widespread off-label marketing scheme dooms their
Northern District of California
 United States District Court




                                  13   omission claim. Instead, Plaintiffs have adequately pled only that ten CWs and PE experienced

                                  14   off-label marketing of Korlym. Defendants’ omission of this small number of off-label

                                  15   promotions does not render their statements that Corcept markets Korlym for on-label use

                                  16   misleading. This is because such a small omission did not create an impression of a state of affairs

                                  17   that differed in a material way from the one that actually existed. Brody, 280 F.3d at 1006 (“To be

                                  18   actionable under the securities laws, an omission must . . . affirmatively create an impression of a

                                  19   state of affairs that differs in a material way from the one that actually exists.”). As such,

                                  20   Defendants’ challenged statements are not actionable.

                                  21                  iii. Compliance with FDA-Regulations for Off-Label Promotion
                                  22           Plaintiffs next argue that Defendants’ statements related to Corcept’s compliance with

                                  23   FDA-regulations for off-label promotion of Korlym are false and misleading. Specifically,

                                  24
                                  25   2
                                         Defendants argue that while Plaintiffs advance an omissions theory in their Opposition brief,
                                  26   their SAC and attached False and Misleading Statement Chart fail to pled omissions. However,
                                       the Court addresses omissions where Plaintiffs’ argument suggests an omission theory was
                                  27   implied.
                                                                                       27
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 28 of 47




                                   1   Plaintiffs challenge Defendants’ statements that “[a]lthough we believe our marketing materials

                                   2   and training programs for physicians do not constitute ‘off-label’ promotion of Korlym, the FDA

                                   3   may disagree.” Ex A at 6, 25, 41, 56, 71, 88. Plaintiffs allege these statements were materially

                                   4   false and misleading because “Corcept did not market Korlym for on-label use” and Defendants

                                   5   “were instructing Corcept sales reps to primarily market Korlym for off-label use.” Id. Plaintiffs

                                   6   also contend that “Defendants’ statement[s] also give[] the false impression that Corcept only

                                   7   marketed Korlym on-label.” Id. at 6.

                                   8          The Court agrees with Defendants that these statements are not actionable. Because these

                                   9   statements were expressions of opinion, the statements are actionable only if (1) the speaker “does

                                  10   not honestly hold the stated belief and the belief is objectively incorrect,” or (2) if the statements

                                  11   “omit[] material facts about the issuer’s inquiry into or knowledge concerning a statement of

                                  12   opinion and those facts conflict with what a reasonable investor would take from the statement
Northern District of California
 United States District Court




                                  13   itself.” City of Dearborn Heights Act 245 Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d

                                  14   605, 615 (9th Cir. 2017) (internal quotation marks omitted) (quoting Omnicare, Inc. v. Laborers

                                  15   Dist. Council Const. Indus. Pension Fund, 575 U.S. 175, 188 (2015)).

                                  16          Plaintiffs argue that “while Defendants’ statement is framed as an opinion or belief, any

                                  17   purported belief lacked any reasonable basis given the pervasive and uniform sales pitch used

                                  18   across the country by Corcept’s relatively small sales staff.” Ex. A at 7. Plaintiffs’ failure to

                                  19   plead a company-wide off-label marketing scheme undermines their argument that Defendants’

                                  20   expression of opinion lacks any reasonable basis. The small number of off-label promotions of

                                  21   Korlym that Plaintiffs have adequately pled is insufficient to render Defendants’ statements

                                  22   “objectively incorrect.” City of Dearborn Heights, 856 F.3d at 615. The Court therefore finds

                                  23   that these statements not actionable.

                                  24                  iv. Screening and Increase in Diagnosis Rates of Cushing’s Syndrome
                                  25          Plaintiffs next argue that Defendants made false and misleading statements regarding

                                  26   screening for Cushing Syndrome and the increase in diagnosis rates. Specifically, Plaintiffs

                                  27
                                                                                         28
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 29 of 47




                                   1   challenge Defendants’ statements that “[m]ore and more physicians recognize that Cushing’s

                                   2   Syndrome sometimes goes undiagnosed and are screening more aggressively for the disease.

                                   3   There is also growing awareness that, for many patients, cortisol modulation with Korlym is the

                                   4   best medical treatment.” Ex. A at 8, 27. Plaintiffs also allege that Defendant made a similar

                                   5   statement on five other occasions. Id. at 15, 31, 34, 48, 58, 75. Plaintiffs allege that these

                                   6   statements were materially false and misleading because “physicians were significantly increasing

                                   7   their screening and prescriptions of Korlym not because of increased awareness but, rather,

                                   8   because Corcept sales representatives were giving them misleading marketing information that

                                   9   instructed physicians to use a single DST screen . . . as a diagnostic tool.” Id. at 8.

                                  10          Plaintiffs’ argument that these statements were materially false and misleading are again

                                  11   undermined by Plaintiffs’ failure to plead a widespread off-label marketing scheme. Moreover,

                                  12   even if Plaintiffs had adequately pled a widespread off-label marketing scheme, Defendants’
Northern District of California
 United States District Court




                                  13   statements focus on the beliefs and motivations of physicians and their reasons for providing

                                  14   screening and treatment of Cushing’s Syndrome. Thus, even if Plaintiffs had adequately pled a

                                  15   widespread off-label marketing scheme, that in and of itself would not render Defendants’

                                  16   statements materially false and misleading because it would not demonstrate that physicians had

                                  17   acted on the advice or instruction of Corcept sales representatives, rather than on their own

                                  18   medical judgment.

                                  19          Instead, Plaintiffs have alleged only that two physicians—CW2 and CW10—acted on

                                  20   instructions from Corcept sales representatives and prescribed Korlym based on a DST test alone.

                                  21   Opp’n at 14 n.16. These two CW statements, which describe the CWs as prescribing Korlym on

                                  22   account of instructions from Corcept sales representatives, are not sufficient to render Defendants’

                                  23   statements materially misleading even if they are framed as a material omission. “To be

                                  24   actionable under the securities laws, an omission must . . . affirmatively create an impression of a

                                  25   state of affairs that differs in a material way from the one that actually exists.” Brody, 280 F.3d at

                                  26   1006. Defendants’ omission of the fact that two physicians prescribed Korlym off-label at the

                                  27
                                                                                         29
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 30 of 47




                                   1   instruction of Corcept’s sales representatives is consistent with Defendants’ challenged statements

                                   2   that physicians are screening more aggressively for Cushing Syndrome and are increasingly aware

                                   3   that Korlym is the best medical treatment for patients. The Court therefore finds that even

                                   4   accepting these two CW statements are true, Defendants’ statements regarding screening for

                                   5   Cushing Syndrome and the increase in diagnosis rates were not misleading. As such, Defendants’

                                   6   statements are not actionable.

                                   7                  v. Corcept’s Revenue and Sales Growth
                                   8          Plaintiffs next argue that Defendants made false and misleading statements regarding

                                   9   Corcept’s revenue and sales growth. Specifically, Plaintiffs challenge Defendants’ statement that:

                                  10          The strong growth in Korlym revenue . . . was sustained by the same trends in
                                              medical practice that I have described in previous calls: growing awareness amongst
                                  11          physicians of Korlym’s efficacy, the increasing frequency with which physicians are
                                              screening for and treating patients with hypercortisolism and our commercial
                                  12          organization[‘]s focus[] on the endocrinologists who treat most patients with
Northern District of California




                                              hypercortisolism.
 United States District Court




                                  13
                                       Ex. A at 10 (second and third alterations in original). Plaintiffs allege that Defendant made a
                                  14
                                       similar statement regarding the basis for Korlym’s growth on eight occasions. Id. at 12, 18, 29,
                                  15
                                       43, 46, 60, 63, 73. Plaintiffs argue first that these statements were false when made because “the
                                  16
                                       increase in revenue from Korlym was the direct result of Corcept promoting Korlym to non-
                                  17
                                       specialist Endocrinologists and Primary Care Physicians, for off-label uses.” Id. at 10 (emphasis
                                  18
                                       in original). Second, Plaintiffs argue that Defendants’ statements were false because “Defendants
                                  19
                                       were focusing their marketing on unsuspecting non-Specialist Endocrinologists and other
                                  20
                                       physicians, not Specialist Endocrinologists.” Id. (emphasis in original).
                                  21
                                              Because Plaintiffs have failed to adequately allege a widespread off-label marketing
                                  22
                                       campaign, the Court finds that Plaintiffs’ first argument lacks merit. Absent adequate allegations
                                  23
                                       of this kind, Plaintiffs have failed to plead that Corcept’s revenue growth was the direct result of
                                  24
                                       off-label promotion. Plaintiffs’ second argument challenges Defendants’ statements as misleading
                                  25
                                       on the basis that Corcept’s revenue growth was allegedly not due to its “focus[] on the
                                  26
                                       endocrinologists who treat most patients with hypercortisolism,” but rather due to Defendants’
                                  27
                                                                                         30
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 31 of 47




                                   1   promotion of Korlym to non-specialist endocrinologists and primary care physicians. Id. at 10.

                                   2   Plaintiffs argue that “Defendants’ statement gave the false impression that Corcept was only

                                   3   targeting Specialist Endocrinologists.” Id. at 11. Because Plaintiffs appear to argue that the

                                   4   failure to disclose the promotion of Korlym to non-specialist endocrinologists and primary care

                                   5   physicians was a material omission, Plaintiffs must adequately plead why the challenged omission

                                   6   “affirmatively create[d] an impression of a state of affairs that differs in a material way from the

                                   7   one that actually exists.” Brody, 280 F.3d at 1006. Plaintiffs instead only point to Defendants’

                                   8   increased spending on payments and education programs for internists and family medicine

                                   9   physicians in 2017. Ex. A at 11. Absent sufficient allegations as to why Defendants’ omission

                                  10   was materially misleading, Plaintiffs’ vague assertions are insufficient. See Brody, 280 F.3d at

                                  11   1006 (“[T]he plaintiffs’ complaint must specify the reason or reasons why the statements made by

                                  12   THC were misleading or untrue, not simply why the statements were incomplete.”). The Court
Northern District of California
 United States District Court




                                  13   therefore finds that these statements are not actionable.

                                  14                  vi. Insurance Reimbursement and On-Label Use of Korlym
                                  15          Plaintiffs next argue that Defendants made a false and misleading statement regarding

                                  16   insurance reimbursement and on-label use of Korlym. Specifically, Plaintiffs challenge

                                  17   Defendants’ statement that “99% of our Korlym patients are on label – prescription, sorry, are on-

                                  18   label and we continue to see favorable insurance reimbursement.” Ex. A at 80. Plaintiffs argue

                                  19   that this statement was materially false and misleading because “it was unmoored from reality: the

                                  20   Company’s off-label marketing push had resulted in non-endocrinologists prescribing Korlym to a

                                  21   myriad of patients without confirmed endogenous Cushing’s diagnoses.” Id. Plaintiffs further

                                  22   argue that this statement was materially false and misleading because Defendants “increased

                                  23   [their] honoraria payments by 322% in 2017 over the prior year, largely comprised of payments to

                                  24   high-prescribing physicians to host informal session or roundtable discussions.” Id. at 81.

                                  25          Plaintiffs’ first argument is doomed by their failure to adequately plead an off-label

                                  26   marketing scheme. Instead, Plaintiffs have adequately pled only that two physicians prescribed

                                  27
                                                                                         31
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 32 of 47




                                   1   Korlym off-label as a result of instructions from Corcept sales representatives. This tiny number

                                   2   of off-label prescriptions is insufficient to render Defendants’ statement materially false and

                                   3   misleading. Second, Plaintiffs’ allegations as to Defendants’ increase in honoraria spending does

                                   4   not render Defendants’ statement materially false and misleading. Plaintiffs have failed to draw a

                                   5   sufficient logical connection between the increase in honoraria spending and the challenged

                                   6   statement. Under the heightened pleading standards of the PSLRA, Plaintiffs must “allege facts to

                                   7   bridge this logical gap,” which they have failed to do here. In re Gilead, 2005 WL 181885, at *9.

                                   8   The Court thus determines that Defendants’ statements regarding insurance practices and on-label

                                   9   use of Korlym are not actionable.

                                  10             In summary, the Court finds that none of the allegedly false or misleading statements in

                                  11   Plaintiffs’ complaint survive the instant motion to dismiss. Accordingly, the Court GRANTS

                                  12   Defendants’ Motion to Dismiss Plaintiffs’ § 10(b) and Rule 10b-5 cause of action. The Court
Northern District of California
 United States District Court




                                  13   provides leave to amend because Plaintiffs’ may be able to adequately allege that Defendants

                                  14   made actionable false or misleading statements.

                                  15             Although the Court grants Defendants’ motion to dismiss because none of the allegedly

                                  16   false or misleading statements are actionable, in anticipation of an amended complaint, the Court

                                  17   addresses two additional topics raised in the instant motion: (1) scienter and (2) loss causation.

                                  18             2. Scienter
                                  19             In order to survive a motion to dismiss, Plaintiffs’ complaint must also create a strong

                                  20   inference of scienter. See 15 U.S.C. § 78u–4(b)(2) (“[The complaint must] state with particularity

                                  21   facts giving rise to a strong inference that the defendant acted with the required state of mind.”).

                                  22   With respect to the strong inference requirement, the Ninth Circuit has stated that “[a] strong

                                  23   inference of scienter must be more than merely plausible or reasonable—it must be cogent and at

                                  24   least as compelling as any opposing inference of nonfraudulent intent.” Reese v. Malone, 747

                                  25   F.3d 557, 569 (9th Cir. 2014), overruled on other grounds by City of Dearborn Heights, 856 F.3d

                                  26   at 605.

                                  27
                                                                                          32
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 33 of 47




                                   1           As to the meaning of “scienter,” the Ninth Circuit has held that a plaintiff’s complaint must

                                   2   show that “the defendants made false or misleading statements either intentionally or with

                                   3   deliberate recklessness.” Zucco, 552 F.3d at 990–91 (internal quotation marks omitted). “[F]acts

                                   4   showing mere recklessness or a motive to commit fraud and [the] opportunity to do so” are

                                   5   insufficient. Id. “To meet this pleading requirement, the complaint must contain allegations of

                                   6   specific contemporaneous statements or conditions that demonstrate the intentional or the

                                   7   deliberately reckless false or misleading nature of the statements when made.” Ronconi, 253 F.3d

                                   8   at 432 (internal quotation marks and citation omitted). When an omission is at issue, “the plaintiff

                                   9   must plead a highly unreasonable omission, involving not merely simple, or even inexcusable

                                  10   negligence, but an extreme departure from the standards of ordinary care, and which presents a

                                  11   danger of misleading buyers or sellers that is either known to the defendant or is so obvious that

                                  12   the actor must have been aware of it.” Zucco, 552 F.3d at 991 (internal quotation marks omitted).
Northern District of California
 United States District Court




                                  13           In the Ninth Circuit, the Court must first determine “whether any of the plaintiff’s

                                  14   allegations, standing alone, [are] sufficient to create a strong inference of scienter.” In re NVIDIA

                                  15   Corp. Sec. Litig., 768 F.3d 1046, 1056 (9th Cir. 2014). If none of the allegations are sufficient

                                  16   standing alone, the court should “then consider the allegations holistically to determine whether

                                  17   they create a strong inference of scienter taken together.” Id. Under this holistic review, scienter

                                  18   is adequately pled if “all of the facts alleged, taken collectively, give rise to a strong inference of

                                  19   scienter.” Police Retirement Sys. of St. Louis v. Intuitive Surgical, Inc., 759 F.3d 1051, 1061–62

                                  20   (9th Cir. 2014).

                                  21           Here, Plaintiffs argue that they have adequately pled scienter through (1) particularized

                                  22   facts demonstrating scienter in Individual Defendants, (2) various CW statements and other

                                  23   evidence when viewed holistically, and (3) the “core operations” theory. Defendants argue that

                                  24   Plaintiffs have failed to adequately allege scienter because (1) Plaintiffs fail to plead direct

                                  25   evidence of scienter, (2) Plaintiffs’ scienter allegations fail under a holistic review, and (3)

                                  26   Plaintiffs’ “core operations” allegations are insufficient.

                                  27
                                                                                          33
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 34 of 47




                                   1             The Court first addresses Plaintiffs’ individual allegations of scienter. The Court then

                                   2   engages in a holistic evaluation of the allegations. Lastly, the Court addresses the core operations

                                   3   theory.

                                   4                a. Direct Evidence of Scienter for the Individual Defendants
                                   5             Plaintiffs first contend that the SAC adequately pleads scienter because the SAC contains

                                   6   particularized facts demonstrating scienter for the Individual Defendants. Plaintiffs offer a series

                                   7   of factual allegations, each of which they argue support a strong inference of scienter for the

                                   8   Individual Defendants. The Court addresses each of these individual allegations to determine if

                                   9   they are sufficient to create a strong inference of scienter.

                                  10                    i. CW Allegations of an Off-Label Marketing Scheme
                                  11             Plaintiffs first argue that a strong inference of scienter is supported by the statements of

                                  12   Plaintiffs’ ten CWs and PE. SAC ¶ 299. Plaintiffs repeat their allegations that Corcept sales
Northern District of California
 United States District Court




                                  13   representatives marketed Korlym for off-label use. However, these allegations are insufficient to

                                  14   create a strong inference of scienter. First, none of the CWs allege that the Individual Defendants

                                  15   knew about the alleged off-label marketing scheme. Absent allegations by the CWs that

                                  16   Individual Defendants directed or were aware of the off-label marketing scheme when the

                                  17   allegedly false statements were made, the CW statements do not support a strong inference of

                                  18   scienter on their own. See In re Solarcity Corp. Sec. Litig., 274 F. Supp. 3d 972, 1010 (N.D. Cal.

                                  19   2017) (“Even when read together, these [CW statements] do not provide any information about the

                                  20   Individual Defendants’ knowledge of the falsity of their statements when those statements were

                                  21   made.”). The Ninth Circuit has made clear that confidential witness statements cannot create a

                                  22   strong inference of scienter unless the confidential witness “has reliable personal knowledge of the

                                  23   defendants’ mental state.” Zucco, 552 F.3d at 998; Shenwick v. Twitter, Inc., 282 F. Supp. 3d

                                  24   1115, 1149 (N.D. Cal. 2017) (CW allegations were insufficient because “[c]ritically, none of the

                                  25   CWs report communicating directly with” the individual defendants). Plaintiffs have failed to

                                  26   allege that any of the CWs had personal knowledge of the Individual Defendants’ state of mind or

                                  27
                                                                                           34
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 35 of 47




                                   1   that they communicated with Individual Defendants. As such, the CWs statements are insufficient

                                   2   to create a strong inference of scienter.

                                   3                  ii. Knowledge of Prescription Information
                                   4           Plaintiffs next argue that Defendants’ statements regarding Corcept’s knowledge of

                                   5   Korlym’s distribution and prescription information create a strong inference of scienter. SAC ¶

                                   6   303. Plaintiffs allege a number of statements by Individual Defendants to support the allegation

                                   7   that Corcept knew where the overwhelming majority of its Korlym prescriptions were filled. Id.

                                   8   ¶¶ 344–353. However, even accepting these allegations as true, Plaintiffs have failed to

                                   9   demonstrate a strong inference of scienter because they have failed to allege that Individual

                                  10   Defendants themselves tracked prescription trends or had personal knowledge of where

                                  11   prescriptions for Korlym were sent.

                                  12           In the Ninth Circuit, “corporate management’s general awareness of the day-to-day
Northern District of California
 United States District Court




                                  13   workings of the company’s business does not establish scienter—at least absent some additional

                                  14   allegation of specific information conveyed to management and related to the fraud.” Metzler, 540

                                  15   F.3d at 1068. Here, Plaintiffs have failed to plead any specific allegations that demonstrate that

                                  16   the relevant information was conveyed to the Individual Defendants or that they accessed that

                                  17   information. Instead, Plaintiffs have pled only Individual Defendants’ general awareness of the

                                  18   day-to-day workings of Corcept’s business. This is insufficient to create a strong inference of

                                  19   scienter.

                                  20                  iii. Corcept’s Revenue Growth
                                  21           Plaintiffs next argue that the rapid growth in Corcept’s revenue supports a strong inference

                                  22   of scienter for the Individual Defendants. SAC ¶ 314. However, Plaintiffs fail to state with

                                  23   particularity any allegations as to how this rapid growth supports a finding that Defendants had

                                  24   knowledge that their statements were false and misleading when made. Instead, Plaintiffs rely on

                                  25   the vague assertion that Defendants must have been aware that absent off-label prescriptions,

                                  26   growth of the kind Corcept experienced could not be achieved. Vague assertions of this kind are

                                  27
                                                                                        35
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 36 of 47




                                   1   insufficient to support a strong inference of scienter under the heightened pleading standards of the

                                   2   PSLRA. See Ronconi, 253 F.3d at 432 (holding that under the PSLRA, “the complaint must

                                   3   contain allegations of specific contemporaneous statements or conditions that demonstrate the

                                   4   intentional or the deliberately reckless false or misleading nature of the statements when made.” ).

                                   5                  iv. Corcept’s Senior Vice President of Commercial
                                   6          Plaintiffs next argue that a strong inference of scienter is demonstrated by the conduct of

                                   7   Defendant Sean Maduck, Corcept’s Senior Vice President of Commercial. Plaintiffs allege that

                                   8   Maduck “was directly responsible for overseeing the sales staff and the Company’s education and

                                   9   training programs.” SAC ¶ 320. Plaintiffs further point out that during a Corcept earnings call on

                                  10   February 22, 2018, Defendant Belanoff stated: “I would like to introduce you to a person who runs

                                  11   our Cushing’s syndrome franchise, Sean Maduck, who’s really done a fabulous job in really

                                  12   educating really about [sic] the people, about the disease throughout the county.” Id. From these
Northern District of California
 United States District Court




                                  13   allegations, Plaintiffs argue that “it is reasonable to infer that Defendant Maduck, as the head of

                                  14   sales and marketing for Corcept responsible for overseeing such activities . . . was aware of

                                  15   Corcept’s off-label marketing practices.” Id. ¶ 321.

                                  16          The Court agrees with Defendants that these allegations are insufficient under the

                                  17   PSLRA’s heightened pleading standard for scienter. Plaintiffs have not alleged any document or

                                  18   statement that would demonstrate that Maduck was aware of the alleged off-label marketing

                                  19   scheme. The vague allegation that Maduck oversaw sales and marketing does not provide the

                                  20   “who, what, where, when, and how regarding [Maduck’s] access to the relevant information that

                                  21   belies fraudulent intent.” Police Ret. Sys. of St. Louis v. Intuitive Surgical, Inc., 2012 WL

                                  22   1868874, at *19 (N.D. Cal. May 22, 2012). Absent particularized allegations of this kind,

                                  23   Plaintiffs’ allegations fail to create a strong inference of scienter for Maduck.

                                  24                  v. Corcept’s Revenue Source
                                  25          Plaintiffs next point out that Korlym is Corcept’s sole FDA-approved drug, and therefore

                                  26   that Corcept was central to its “core operations.” SAC ¶ 323. However, Plaintiffs do not connect

                                  27
                                                                                         36
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 37 of 47




                                   1   this fact to their argument in support of scienter for the Individual Defendants, and the Court will

                                   2   not manufacture arguments on behalf of Plaintiffs.

                                   3                  vi. Corcept’s Alleged Failure to Follow Industry Guidelines
                                   4          Plaintiffs next argue that Corcept sales representatives’ instructions to Plaintiffs’ CWs

                                   5   regarding the proper diagnostic test for Cushing’s Syndrome demonstrates a strong inference of

                                   6   scienter because the instructions were in violation of the proper industry guidance on diagnostic

                                   7   procedures. Id. ¶ 314. However, as the Court has already noted, this argument fails to support

                                   8   scienter because Plaintiffs have failed to sufficiently allege that Individual Defendants instructed

                                   9   Corcept sales representatives to give these instructions, or even that the Individual Defendants

                                  10   were aware that these instructions were being given to physicians. As such, these allegations do

                                  11   not create a strong inference of scienter.

                                  12                  vii. Payments to Physicians
Northern District of California
 United States District Court




                                  13          Plaintiffs next argue that Corcept’s increase in honoraria payments to physicians from

                                  14   2016 to 2017 create a strong inference of scienter. Plaintiffs allege that honoraria payments were

                                  15   directed to physicians who had the most Korlym prescriptions, and that “this massive increase in

                                  16   Corcept’s spending to physicians who prescribe the most Korlym supports an influence of

                                  17   Defendants’ knowledge and/or recklessness with respect to the off-label marketing.” Id. ¶ 332.

                                  18   Plaintiffs, however, fail to allege any specific facts that show why this allegation supports a strong

                                  19   inference of scienter for the Individual Defendants. This vague assertion lacks merit without

                                  20   specific allegations as to why a “massive increase” in spending by Defendants on honoraria

                                  21   payments supports scienter. Importantly, Plaintiffs have failed to allege any specific facts that

                                  22   demonstrate that the purpose or intent of honoraria payments was to facilitate or promote off-label

                                  23   prescriptions of Korlym. As such, Plaintiffs’ allegations are insufficient to create a strong

                                  24   inference of scienter.

                                  25                  viii. Corcept’s Limited Number of Sales Regions and Sales Representatives
                                  26          Plaintiffs next argue that Plaintiffs’ limited number of sales representatives and sales

                                  27
                                                                                         37
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 38 of 47




                                   1   regions support a strong inference of scienter. Id. ¶ 333. Plaintiffs explain that this small size

                                   2   “lends to an inference that the Individual Defendants knew or were reckless in not knowing of the

                                   3   off-label marketing scheme.” Id. ¶ 335. The Court finds that this allegation on its own is

                                   4   insufficient to create a strong inference of scienter for the Individual Defendants. Importantly,

                                   5   Plaintiffs have not alleged that Individual Defendants actually accessed any sales or performance

                                   6   data.

                                   7                  ix. Awards to Sales Representatives
                                   8           Plaintiffs next argue that Corcept’s award of accolades to top performing sales

                                   9   representatives shows that Defendants monitored the performance of sales staff, and that this

                                  10   knowledge demonstrates that Defendants had knowledge of the alleged off-label marketing

                                  11   scheme. Id. ¶ 337. However, Plaintiffs do not allege that the Individual Defendants themselves

                                  12   had any knowledge of the performance of individual sales staff, or that Individual Defendants
Northern District of California
 United States District Court




                                  13   personally awarded or approved sales awards. As such, this allegation is insufficient to create a

                                  14   strong inference of scienter.

                                  15                  x. The Resignation of Corcept’s Chief Medical Officer
                                  16           Finally, Plaintiffs allege that the resignation of Corcept’s Chief Medical Officer, Dr.

                                  17   Robert S. Fishman, supports a strong inference of scienter. Id. ¶ 341. Fishman tendered his

                                  18   resignation on November 13, 2018, effective January 31, 2019. Plaintiffs allege that this timing

                                  19   creates a strong inference of scienter for the Individual Defendants because Fishman’s resignation

                                  20   followed shortly after Maduck made his allegedly false statement that “99% of [Corcept’s]

                                  21   Korlym patients are on label.” Id. ¶ 339. Plaintiffs argue that this timing is suspicious and

                                  22   supports an inference of scienter. As Defendants point out, however, Plaintiffs have failed to

                                  23   allege that Fishman had any knowledge of Maduck’s statement on the earnings call, or that

                                  24   Fishman’s departure was connected to off-label marketing or irregularities of any kind. Moreover,

                                  25   “[t]he complaint does not indicate whether [Fishman] was nearing retirement age, whether he left

                                  26   to pursue other opportunities, or even the length of his tenure. Thus the bare fact of [Fishman’s]

                                  27
                                                                                         38
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 39 of 47




                                   1   retirement cannot support [Plaintiffs’] allegations of scienter.” Zucco, 552 F.3d at 1002. As such,

                                   2   Plaintiffs’ allegation regarding Fishman’s retirement is insufficient on its own to create a strong

                                   3   inference of scienter.

                                   4          The Court therefore finds that Plaintiffs’ allegations, standing alone, are insufficient to

                                   5   create a strong inference of scienter.

                                   6              b. Holistic Evaluation of the Evidence
                                   7          Having determined that Plaintiffs’ allegations, standing alone, are insufficient to create a

                                   8   strong inference of scienter, the Court now considers the “allegations holistically to determine

                                   9   whether they create a strong inference of scienter taken together.” In re NVIDIA, 768 F.3d at

                                  10   1056. Plaintiffs argue that their CW statements and other evidence, when evaluated together,

                                  11   create a strong inference of scienter for Individual Defendants.

                                  12          “When conducting this holistic review . . . [the Court] must also take into account plausible
Northern District of California
 United States District Court




                                  13   opposing inferences that could weigh against a finding of scienter. Even if a set of allegations

                                  14   may create an inference of scienter greater than the sum of its parts, it must still be at least as

                                  15   compelling as an alternative innocent explanation.” Zucco, 552 F.3d at 1006. Here, Defendants

                                  16   point specifically to two allegations that they argue create a plausible opposing inference that

                                  17   weighs against finding a strong inference of scienter.

                                  18          First, Defendants argue that Plaintiffs fail to allege any personal financial motive to

                                  19   defraud on the part of the Individual Defendants. Mot. at 25. While a lack of motive is not

                                  20   dispositive of a finding of scienter, the United States Supreme Court has noted that it is a relevant

                                  21   consideration. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 325 (2007)

                                  22   (acknowledging that “motive can be a relevant consideration, and personal financial gain may

                                  23   weigh heavily in favor of a scienter inference”). Defendants argue specifically that Plaintiffs have

                                  24   failed to allege that the Individual Defendants’ compensation was tied to meeting Corcept’s

                                  25   revenue targets. However, although Plaintiffs have not alleged a personal financial motivation for

                                  26   Defendants’ allegedly fraudulent conduct, Plaintiffs have alleged that Individual Defendants were

                                  27
                                                                                          39
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 40 of 47




                                   1   motivated to carry out an off-label marketing scheme by a general desire to keep Corcept

                                   2   profitable while the company had market exclusivity for Korlym, and to fund the ongoing costs of

                                   3   the company. SAC ¶¶ 344–353. Moreover, Defendants’ argument, even if true, does not itself

                                   4   undermine Plaintiffs’ argument for scienter because the Supreme Court has made clear that

                                   5   “absence of a motive allegation is not fatal.” Tellabs, 551 U.S. at 325.

                                   6           Second, Defendants argue that the SAC fails to allege any insider stock sales on the part of

                                   7   the Individual Defendants. Mot. at 26. Although lack of any stock sales by Individual Defendants

                                   8   during the Class Period does not conclusively establish a lack of scienter, it does support an

                                   9   opposing inference. In re Rigel, 697 F.3d at 884 (“[B]ecause none of the defendants sold stock

                                  10   during the period between the allegedly fraudulent statements and the subsequent public disclosure

                                  11   . . . the value of the stock and stock options does not support an inference of scienter . . . . In fact,

                                  12   it supports the opposite inference.”). However, the Court does not have before it any evidence that
Northern District of California
 United States District Court




                                  13   Defendants did not sell stock during the Class Period. Instead, Plaintiffs have merely failed to

                                  14   allege that Defendants sold stock during the Class Period. Defendants’ argument is therefore

                                  15   merely another factor for the Court to weigh.

                                  16           Looking holistically at the allegations that Plaintiffs have pled, and weighing plausible

                                  17   opposing inferences, the Court finds that Plaintiffs have failed to adequately allege scienter for the

                                  18   Individual Defendants. “Although the allegations in this case are legion, even together they are

                                  19   not as cogent or compelling as a plausible alternative inference,” namely, that while individual

                                  20   Corcept sales representatives may have engaged in off-label marketing to Plaintiffs’ CWs,

                                  21   Defendants were not engaged in a secret, company-wide off-label marketing scheme. Zucco, 552

                                  22   F.3d at 1007. Plaintiffs’ allegations remain no more than an unconnected series of vague

                                  23   allegations as to what Individual Defendants might have done and known. Absent an adequate

                                  24   pleading that Defendants were engaged in an off-label marketing scheme, these allegations are less

                                  25   plausible than the competing inference that Individual Defendants were unaware of any off-label

                                  26   marketing in which their sales representatives were engaged, and Corcept’s official marketing

                                  27
                                                                                           40
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 41 of 47




                                   1   practices were no different than ordinary business practices for a company of this kind.

                                   2   Accordingly, the Court finds that even when viewed holistically, Plaintiffs’ allegations do not

                                   3   create a strong inference of scienter.

                                   4              c. Core Operations Theory
                                   5          Lastly, Plaintiffs argue that they have adequately pled scienter through a “core operations”

                                   6   theory. A core operations theory may be used to impute to a company’s key officers knowledge of

                                   7   “facts critical to a business’s ‘core operations’ or an important transaction.” S. Ferry LP, No. 2 v.

                                   8   Killinger, 542 F.3d 776, 783 (9th Cir. 2008). This theory may be used where the allegations in the

                                   9   complaint (1) “when read together, raise an inference of scienter that is cogent and compelling,

                                  10   thus strong in light of other explanations”; (2) “are particular and suggest that defendants had

                                  11   actual access to the disputed information”; or (3) “in rare circumstances where the nature of the

                                  12   relevant fact is of such prominence that it would be absurd to suggest that management was
Northern District of California
 United States District Court




                                  13   without knowledge of the matter.” Intuitive Surgical, 759 F.3d at 1062 (quoting S. Ferry, F.3d at

                                  14   785–86. Plaintiffs rely on the second and third of these theories.

                                  15          Plaintiffs argue that the core operations theory supports a strong inference of scienter

                                  16   because “Defendants admittedly had access to the off-label prescription and patient data and,

                                  17   given that Corcept employed a uniform off-label marketing message Company-wide for a drug

                                  18   that comprised 100% of its revenue, it would be absurd to suggest Defendants were unaware of

                                  19   Corcept’s off-label marketing scheme.” Opp’n at 24. The Court agrees with Plaintiffs that this

                                  20   could be one of the “rare circumstances” where “such allegations may be sufficient, without

                                  21   accompanying particularized allegations,” because “the nature of the relevant fact is of such

                                  22   prominence that it would be ‘absurd’ to suggest that management was without knowledge of the

                                  23   matter.” Reese, 747 F.3d at 576. Such a determination could be merited here because Plaintiffs

                                  24   have alleged that Korlym accounts for 100% of Corcept’s revenue and therefore any company-

                                  25   wide off-label marketing scheme would be of such prominence that “it would be ‘absurd’ to

                                  26   suggest that management was without knowledge of the matter.” Id. However, the Court has

                                  27
                                                                                        41
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 42 of 47




                                   1   already found that Plaintiffs have failed to adequately allege a company-wide off-label marketing

                                   2   scheme for Korlym. As such, Plaintiffs’ argument for scienter under a core operations theory

                                   3   necessarily fails.

                                   4           Accordingly, whether looked at individually, holistically, or under the core operations

                                   5   theory, Plaintiffs fail to adequately allege scienter.

                                   6           3. Loss Causation
                                   7           Finally, in anticipation of an amended complaint, the Court addresses Defendants’

                                   8   arguments regarding loss causation. To prevail, a securities fraud plaintiff must ultimately “prove

                                   9   that the defendant’s misrepresentation was a substantial cause of his or her financial loss.” Loos v.

                                  10   Immersion Corp., 762 F.3d 880, 887 (9th Cir. 2014). “At the pleading stage, however, the

                                  11   plaintiff need only allege that the decline in the defendant’s stock price was proximately caused by

                                  12   a revelation of fraudulent activity rather than by changing market conditions, changing investor
Northern District of California
 United States District Court




                                  13   expectations, or other unrelated facts.” Id. The Ninth Circuit has clarified that “[t]o prove loss

                                  14   causation, plaintiffs need only show a causal connection between the fraud and the loss, by tracing

                                  15   the loss back to the very facts about which the defendant lied.” Mineworkers’ Pension Scheme v.

                                  16   First Solar Incorporated, 881 F.3d 750, 753 (9th Cir. 2018) (internal citations and quotation

                                  17   marks omitted). “The burden of pleading loss causation is typically satisfied by allegations that

                                  18   the defendant revealed the truth through ‘corrective disclosures’ which caused the company’s

                                  19   stock price to drop and investors to lose money.” Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1209

                                  20   (9th Cir. 2016) (internal quotation marks omitted). To be corrective, the disclosure must “relate

                                  21   back to the misrepresentation and not to some other negative information about the company.” In

                                  22   re Nuveen Funds/City of Alameda Sec. Litig., 2011 WL 1842819, at *10 (N.D. Cal. May 16,

                                  23   2011) (internal quotation marks omitted).

                                  24           Plaintiffs argue that the following allegations adequately plead loss causation: (1)

                                  25   Defendants made materially false and misleading statements, and (2) “[as] Defendants’

                                  26   misrepresentations and fraudulent conduct were disclosed and became apparent to the market, the

                                  27
                                                                                          42
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                           Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 43 of 47




                                   1   artificial inflation in the price of Corcept’s securities was removed, and the price of Corcept shares

                                   2   fell.” SAC ¶ 364. Plaintiffs therefore rely on a market revelation of fraud theory of loss

                                   3   causation, whereby a plaintiff’s loss is demonstrated by “allegations that the defendant revealed

                                   4   the truth [of the fraud] through correct disclosures which caused the company’s stock price to drop

                                   5   and investors to lose money.” Lloyd, 811 F.3d at 1209 (internal citations and quotation marks

                                   6   removed). Under a market revelation of fraud theory, a plaintiff alleges that they purchased

                                   7   securities on the basis of defendant’s misstatements or other fraudulent conduct. When the truth

                                   8   regarding the fraud or misstatement is finally revealed through a “corrective disclosure,” such as a

                                   9   press release, SEC filing, or some other announcement, the disclosure of the truth causes the stock

                                  10   price to drop, thereby causing the plaintiff to lose money. See In re Bofl Holding, Inc. Sec. Litig.,

                                  11   977 F.3d 781, 789 (9th Cir. 2020) (explaining the mechanics of a fraud-on-the-market theory of

                                  12   loss causation).3 Defendants argue that Plaintiffs have failed to adequately allege loss causation
Northern District of California
 United States District Court




                                  13   here because the SIRF Report and January Press Release are not adequate corrective disclosures.

                                  14   Mot. at 28–30. The Court addresses the two alleged corrective disclosures in turn.

                                  15              a. SIRF Report
                                  16           Plaintiffs allege that Defendants’ misrepresentations and fraudulent conduct were first

                                  17   disclosed to the market by the January 25, 2019 SIRF Report, which alleged that “Corcept paid

                                  18   physicians to prescribe Korlym for off-label uses and that Corcept’s revenue growth was largely

                                  19   driven by off-label prescriptions.” SAC ¶ 365. The day the report was published Corcept’s share

                                  20   price fell $1.52, or more than 11%. Id. Defendants argue that the SIRF Report was not a

                                  21

                                  22   3
                                         On October 9, 2020, Defendants filed a Statement of Recent Decision, ECF No. 116.
                                  23   Defendants bring to the Court’s attention In re Bofl Holding, Inc. Sec. Litig., 977 F.3d 781 (9th
                                       Cir. 2020), a relevant Ninth Circuit decision issued after briefing on the instant motion was
                                  24   completed. On October 12, 2020, Plaintiffs filed a Motion for Leave to File Response to
                                       Defendants’ Statement of Recent Decision, ECF No. 117. Plaintiffs’ motion argues the merits and
                                  25   application of In re Bofl Holdings. Although “counsel may bring to the Court’s attention a
                                       relevant judicial opinion published after the date the opposition . . . was filed,” counsel must do so
                                  26   “without argument.” Civil L.R. 7-3(d)(2). Defendants already brought the relevant judicial
                                       opinion to the Court’s attention and the purpose of Plaintiffs’ motion was merely to argue the
                                  27   application of the decision. The Court therefore DENIES Plaintiffs’ Motion.
                                                                                         43
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 44 of 47




                                   1   “corrective disclosure” that resulted in market revelation of fraud for three reasons: (1) Plaintiffs

                                   2   claim Corcept’s stock traded in an efficient market and therefore Plaintiffs cannot rely on a

                                   3   purported corrective disclosure derived entirely from public filings; (2) the SIRF Report disclosed

                                   4   only a risk or potential for widespread fraud, and there was no subsequent revelation of the fraud

                                   5   itself; and (3) Plaintiffs cannot rely on the price decline after the SIRF Report to demonstrate that

                                   6   it was a correct disclosure. Mot. at 28–29.

                                   7          Defendants first argue that because Plaintiffs allege that Corcept’s stock trades in an

                                   8   efficient market, allegedly fraudulent activity cannot be “revealed” to the market by a purportedly

                                   9   corrective disclosure if that disclosure is derived entirely from public filings. “[Corcept’s] stock is

                                  10   deemed to trade in an efficient market in which all publicly available information about the

                                  11   company, both positive and negative, is quickly incorporated into the stock price. . . . A corrective

                                  12   disclosure, though, must by definition reveal new information to the market that has not yet been
Northern District of California
 United States District Court




                                  13   incorporated into the price.” In re Bofl Holding, 977 F.3d at 794. Plaintiffs argue in reply that

                                  14   whether the SIRF Report contained only publicly available material is a question of fact not

                                  15   suitable for a motion to dismiss, and furthermore that the SIRF Report contained non-public

                                  16   information. Opp’n at 28.

                                  17          The SIRF Report contains information derived from FDA FOIA requests, Open Payments

                                  18   data, Medicare Part D data, and Corcept’s own publicly released growth data. Opp’n at 28;

                                  19   Exhibit C, ECF No. 3, at 1–8. Each of these sources of information are publicly available. This

                                  20   makes Plaintiffs’ task more difficult because Corcept’s “stock price should already reflect

                                  21   whatever public information [the report] might be based upon.” In re Bofl Holding, 977 F.3d at

                                  22   794. However, this fact alone does not doom Plaintiffs’ argument. Instead, “[t]o rely on a

                                  23   corrective disclosure that is based on publicly available information, a plaintiff must plead with

                                  24   particularly facts plausibly explaining why the information was not yet reflected in the company’s

                                  25   stock price.” Id. “For pleading purposes, [Plaintiffs] need[] to allege particular facts plausibly

                                  26   suggesting that other market participants had not done the same analysis.” Id (emphasis

                                  27
                                                                                         44
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 45 of 47




                                   1   removed).

                                   2          Although Plaintiffs have described in sufficient detail the nature of the facts disclosed by

                                   3   the SIRF Report and its analysis, Plaintiffs have failed to sufficiently plead that this analysis had

                                   4   not yet been done by other market participants. See SAC ¶ 366. In order to adequately plead loss

                                   5   causation based on the SIRF Report under In re Bofl Holding, Plaintiffs must “allege particular

                                   6   facts plausibly suggesting that other market participants had not done the same analysis.” 977

                                   7   F.3d at 974. Because Plaintiffs have not yet done so, they have failed to plead loss causation with

                                   8   respect to the SIRF Report.

                                   9               b. January Press Release
                                  10          Plaintiffs allege that Corcept’s January 31, 2019 Press Release was a second corrective

                                  11   disclosure. Plaintiffs allege that in the Press Release, Defendants “forecast a sharp slowdown in

                                  12   sales of Korlym in 2019 presumably due to insurance companies tightening approval guidelines
Northern District of California
 United States District Court




                                  13   after getting wind of the off-label marketing and physicians starting to become wise to

                                  14   Defendants’ improper marketing tactics.” Id. ¶ 366. The day the Press Release was published,

                                  15   Corcept shares fell $1.15, or more than 10%. Id. Defendants argue that the January Press Release

                                  16   was not a “corrective disclosure” that resulted in market revelation of fraud because the January

                                  17   Press Release did not call into question or render untrue any statements made by Defendants.

                                  18   Mot. at 30. Plaintiffs reply that the corrective disclosure does not need to explicitly disclose the

                                  19   fraud at issue. Opp’n at 30. Plaintiffs point to Nuveen Mun. High Income Opportunity Fund v.

                                  20   City v. Alameda, in which the Ninth Circuit stated that “[d]isclosure of the fraud is not a sine qua

                                  21   non of loss causation, which may be shown even where the alleged fraud is not necessarily

                                  22   revealed prior to the economic loss.” 730 F.3d 1111, 1120 (9th Cir. 2013).

                                  23          The January Press Release does not mention fraudulent conduct, off-label marketing,

                                  24   increased scrutiny from insurance companies, or the allegations of the SIRF Report. Rather, it

                                  25   simply reports 2018 preliminary selected financial results and 2019 revenue guidance. ECF No.

                                  26   106-4 at 5. Plaintiffs allege that the projected forecast in sales for Korlym in 2019 announced in

                                  27
                                                                                         45
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 46 of 47




                                   1   the Press Release represents a “sharp slowdown in sales,” which was “presumably due to

                                   2   insurance companies tightening approval guidelines after getting wind of the off-label marketing

                                   3   and physicians starting to become wise to Defendants’ improper marketing tactics.” SAC ¶ 366.

                                   4          However, Plaintiffs have done little to substantiate this allegation in their SAC. The Press

                                   5   Release itself offers no guidance as to the cause of the forecast, and Plaintiffs’ allegations are little

                                   6   more than conjecture. There are certainly no facts alleged in the SAC that support the allegation

                                   7   that the market understood the January Press Release as a revelation of Corcept’s allegedly

                                   8   fraudulent conduct. “[W]hile the court assumes that the facts in a complaint are true, it is not

                                   9   required to indulge unwarranted inferences in order to save a complaint from dismissal.” Metzler,

                                  10   540 F.3d at 1064–65 (“The TAC’s allegation that the market understood the June 24 and August 2

                                  11   disclosures as a revelation of Corinthian’s systematic manipulation of student enrollment is not a

                                  12   “fact.”). Accordingly, the Court finds that Plaintiffs have failed to adequately plead loss
Northern District of California
 United States District Court




                                  13   causation.

                                  14          In sum, the Court finds that because Plaintiffs have failed to adequately plead actionable

                                  15   false and misleading statements, failed to adequately plead scienter, and failed to adequately plead

                                  16   loss causation, Plaintiffs have therefore failed to state a claim for violation of § 10(b) of the

                                  17   Exchange Act and Rule 10b-5.

                                  18      B. Claim Two: Violation of § 20(a) of the Exchange Act
                                  19          Congress has established liability in § 20(a) for “[e]very person who, directly or indirectly,

                                  20   controls any person liable” for violations of the securities laws. 15 U.S.C. § 78t(a). To prove a

                                  21   prima facie case under section 20(a), a plaintiff must prove: (1) “a primary violation of federal

                                  22   securities law;” and (2) “that the defendant exercised actual power or control over the primary

                                  23   violator.” Howard v. Everex Sys., Inc., 228 F.3d 1057, 1065 (9th Cir. 2000). Because Plaintiffs

                                  24   have failed to plead a primary securities law violation, Plaintiffs have also failed to plead a

                                  25   violation of section 20(a). See In re Cutera Sec. Litig., 610 F.3d 1103, 1113 n.6 (9th Cir. 2010).

                                  26   Accordingly, Defendants’ motion to dismiss Plaintiffs’ section 20(a) claim is GRANTED.

                                  27
                                                                                          46
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
                                        Case 5:19-cv-01372-LHK Document 124 Filed 11/20/20 Page 47 of 47




                                       IV.    CONCLUSION
                                   1
                                              For the foregoing reasons, Defendants’ motion to dismiss Plaintiffs’ amended complaint in
                                   2
                                       its entirety is GRANTED. Because granting Plaintiffs an additional opportunity to amend the
                                   3
                                       complaint would not be futile, cause undue delay, or unduly prejudice Defendants, and Plaintiffs
                                   4
                                       have not acted in bad faith, the Court grants leave to amend. See Leadsinger, 512 F.3d at 532.
                                   5
                                              Should Plaintiffs choose to file an amended complaint, they must do so within 30 days of
                                   6
                                       this Order. Failure to do so, or failure to cure the deficiencies identified in this Order and in
                                   7
                                       Defendants’ motion to dismiss, will result in dismissal of Plaintiffs’ deficient claims with
                                   8
                                       prejudice. Plaintiffs may not add new claims or parties without a stipulation or leave of the Court.
                                   9
                                       If Plaintiffs choose to file an amended complaint, they must attach a redlined copy comparing the
                                  10
                                       Third Amended Complaint with the Second Amended Complaint. Finally, any amended
                                  11
                                       complaint must comply with this Court’s Securities Class Action Standing Order, effective
                                  12
Northern District of California




                                       September 23, 2019.
 United States District Court




                                  13
                                  14
                                       IT IS SO ORDERED.
                                  15
                                  16
                                       Dated: November 20, 2020
                                  17
                                                                                         ______________________________________
                                  18
                                                                                         LUCY H. KOH
                                  19                                                     United States District Judge

                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                         47
                                  28   Case No. 19-CV-01372-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                                       SECOND AMENDED COMPLAINT
